Exhibit 10.1
 
 
 
 
 
 
 
 
 
***Text Omitted and Filed Separately with
the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2***




LICENSE AGREEMENT
This LICENSE AGREEMENT ("Agreement") is entered into as of April 28th, 2016 (the
"Effective Date") by and between:
Bayer AS ("Bayer"), a company organized under the Laws of Norway, whose
registered office is situated at Drammensveien 288, 0283 Oslo, Norway (business
no. 911268647),
and
PSMA Development Company LLC ("Licensor"), a limited liability company organized
under the Laws of the State of Delaware, United States of America, whose office
is situated at 777 Old Saw Mill River Road, Tarrytown, New York 10591, USA,
(business no. 13-4079757).
Bayer and Licensor shall also each individually be referred to herein as a
"Party", and shall be referred to collectively as the "Parties".


RECITALS
WHEREAS, Bayer, together with its Affiliates, is engaged in the development,
commercialization and manufacture of pharmaceutical products;
WHEREAS, Licensor owns or has licensed in certain patent rights, know-how and
other intellectual property relating to anti-human PSMA antibodies;
WHEREAS, Bayer desires to obtain from Licensor, and Licensor is willing to grant
to Bayer, an exclusive license to Develop, Commercialize and Manufacture the
Licensed Product (as hereinafter defined) in the Field in the Territory, on the
terms and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the recitals above and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
SECTION 1
DEFINITIONS
For purposes of this Agreement, the terms defined in this section and used in
this Agreement with a capital initial letter shall have the respective meanings
set forth below.
1.1
"Abgenix" means Amgen Inc. (as successor in interest to Abgenix, Inc., a
Delaware corporation) and its successors and assigns.

1.2
"Abgenix Agreement" means the Collaboration Agreement dated February 21, 2001
entered into by and between Abgenix, Inc. and Licensor, a copy of which is
attached as Exhibit 1.2, as amended and/or restated from time to time subject to
Section 14.1.1(vi).

Page 1

--------------------------------------------------------------------------------

1.3
"Abgenix Patents" has the meaning given to the term "ABX Patent Rights" in the
Abgenix Agreement.

1.4
"Agreement" has the meaning set forth in the introductory paragraphs of this
Agreement.

1.5
"Affiliate" means any business entity controlled by, controlling or under common
control with a Party. For the purpose of this definition, a business entity
shall be deemed to "control" another business entity if it:

(i)
owns directly or indirectly more than fifty percent (50%) of the outstanding
voting securities, capital stock or other comparable equity or ownership
interest of such business entity having the power to vote on or direct the
affairs of such business entity, as applicable (or such lesser percentage which
is the maximum allowed to be owned by a foreign corporation in a particular
jurisdiction), or

(ii)
possesses, directly or indirectly, the power to direct or cause the direction of
the policies and management of such business entity, as applicable, whether by
the ownership of stock, by contract or otherwise.

1.6
"Alliance Manager" has the meaning set forth in Section 3.1 below.

1.7
"Antibody/ies" means any and all anti-human antibodies directed against the
Target that are owned or Controlled by Licensor at the Effective Date or coming
within its ownership or Control during the term of this Agreement, including but
not limited to [***]. [[***] Items so indicated hereinbelow are redacted and
filed separately with the Securities and Exchange Commission, under Confidential
Treatment Request.]

1.8
"Anti-Corruption Laws" means the United States Foreign Corrupt Practices Act,
the United Kingdom Bribery Act, and any other Laws of a similar nature for the
prevention of fraud, corruption, racketeering, money laundering and terrorism,
in each case as they may be amended from time to time.

1.9
"Bayer" has the meaning set forth in the introductory paragraphs of this
Agreement.

1.10
"Bayer Indemnified Parties" has the meaning set forth in Section 15.2 below.

1.11
"Bayer Marks" means any proprietary Bayer name, logotype, trade dress or product
marks (including the name "Bayer" and the "Bayer Cross"), excluding the Product
Marks.

1.12
"Bayer Party" means Bayer, its Sublicensee(s) and any of Bayer's or its
Sublicensee's(s') Affiliates and any Third Party appointed as a co-promoter,
distributor or co-marketer pursuant to Section 2.4.

Page 2

--------------------------------------------------------------------------------

1.13
"Biosimilar" means, with respect to a Licensed Product being sold in any
country, a product (other than an authorized biosimilar) that contains the same
or a derivative of the active pharmaceutical ingredient as such Licensed
Product, regardless of the dosage and formulation of such product, and has
received Marketing Authorization from the Regulatory Authority in such country
by reference to a Bayer Party's Marketing Authorization for such Product in such
country based on a demonstration of bio-equivalence or similarity to a Licensed
Product.

1.14
"BLA" means, with respect to a Licensed Product, a filing serving to apply for
Marketing Authorization including, in the United States, a Biologics License
Application (as filed under 21 CFR 601.2 and regulated under 21 CFR 600-680
promulgated by the FDA), in the European Union, a Marketing Authorization
Application (MAA), or, in any other jurisdiction, a comparable filing, and, in
each case, any amendments and supplements thereto.

1.15
"Business Day" means a day other than a Saturday, Sunday or any day on which
commercial banks located in The City of New York, Berlin, Leverkusen or Oslo are
authorized or obligated by law to be closed.

1.16
"cGCP" means regulations and published guidelines related to current good
clinical practices that relate to the conduct of clinical studies in humans
including the regulations set forth in 21 CFR 50, 54, 56, 312 and 314
promulgated by the FDA, the ICH Harmonised Tripartite Guideline for Good
Clinical Practice and similar standards, guidelines and regulations promulgated
or otherwise required by other Regulatory Authorities, in each case, as they may
be amended from time to time.

1.17
"cGLP" means regulations and published guidelines related to current good
laboratory practices that relate to the conduct of preclinical studies in
animals including the regulations set forth in 21 CFR 58 promulgated by the FDA
and similar standards, guidelines and regulations promulgated or otherwise
required by other Regulatory Authorities, in each case, as they may be amended
from time to time.

1.18
"cGMP" means regulations and published guidelines related to current good
manufacturing practices that relate to the testing, manufacturing, processing,
packaging, holding or distribution of drug or biologic drug substances and
finished drugs or biologics including the regulations set forth in 21 CFR 11,
210/211, § 600/610 and § 820 (as applicable) promulgated by the FDA and similar
standards, guidelines and regulations promulgated or otherwise required by other
Regulatory Authorities (e.g. Eudralex Volume 4 and others), in each case, as
they may be amended from time to time.

1.19
"Change of Control" means with respect to a Party that:

(i)
a majority of the outstanding voting securities of such Party become
beneficially owned directly or indirectly by any Third Party (or group of Third
Parties acting in concert) that did not own a majority of the voting securities
of such Party as of the Effective Date;

Page 3

--------------------------------------------------------------------------------

(ii)
possession of the power to direct or cause the direction of the management and
policies of such Party, whether through ownership of the outstanding voting
securities or by contract or otherwise, becomes vested in one or more
individuals or entities that did not possess such power as of the Effective
Date;

(iii)
such Party consolidates with or merges into another corporation or entity, or
any corporation or entity consolidates with or merges into such Party, in either
event pursuant to a transaction in which more than fifty percent (50%) of the
total voting power of the securities outstanding of the surviving entity
normally entitled to vote in elections of directors is not held by the
individuals or entities holding at least fifty percent (50%) of the outstanding
securities of such entity preceding such consolidation or merger; or

(iv)
such Party conveys, transfers or leases all or substantially all of its line of
business to which this Agreement relates to a Third Party.

1.20
"Clinical Trials" means Phase 1 Clinical Trials, Phase 2 Clinical Trials and/or
Phase 3 Clinical Trials.

1.21
"Combination Licensed Product" means the combination of the Licensed Product and
any other drug or biological product packaged and/or sold together with the
Licensed Product.

1.22
"Commercialize" or "Commercialization" means all activities undertaken relating
to the use for commercial purposes, pre-marketing, marketing, sale, sampling,
export for sale, import for sale and distribution.

1.23
"Commercially Reasonable Efforts" means (a) with respect to Bayer, the carrying
out of obligations or tasks in a sustained and diligent manner in good faith
using the level of effort, budget and resources normally used by Bayer (but not
less than those generally used in the industry by similarly situated companies)
for, when used in connection with the Development or Commercialization of a
Licensed Product, a product owned or controlled by it, which is of similar
commercial potential and at a similar stage in its development or product life,
taking into account with respect to a product its proprietary position, safety
and efficacy, product profile, the proprietary position of the product, the
then-current competitive environment for the product and the likely timing of
the product(s) entry into the market, the regulatory environment of the product
and other relevant scientific, technical and commercial factors, in each case,
consistent with the exercise of prudent scientific and business judgment applied
in the pharmaceutical industry by a party with a similar business to and similar
resources to that of Bayer to products, research, development, regulatory
approval and/or marketing projects of similar scientific and commercial
potential. Commercially Reasonable Efforts shall be determined on a
country-by-country and Licensed Product-by-Licensed Product basis.; and (b) with
respect to Licensor, the carrying out of obligations or tasks in a sustained and
diligent manner in good faith using the level of effort, budget and resources
normally used by Licensor (but not less than those generally used in the
industry by similarly situated companies) when dealing with its own affairs.

Page 4

--------------------------------------------------------------------------------

1.24
"Confidential Information" has the meaning set forth in Section 11.1.1 below.

1.25
"Conjugated Antibody" means any Antibody conjugated with a functional moiety
intended to be used for the chelation of an alpha-emitting radionuclide.

1.26
"Control" means, with respect to Know How, Patent Rights, other intellectual
property or Materials, the ownership or possession by that Party of the right,
power and authority to license or sublicense Patent Rights, Know How and/or
other intellectual property or, in the case of Materials, to provide such
Materials to Bayer.

1.27
"Cytogen" means Jazz Pharmaceuticals, plc (as successor in interest to Cytogen
Corporation) and its successor and assigns.

1.28
"Cytogen Agreement" means the Amended and Restated PSMA/PSMP License Agreement
dated April 20, 2006 entered into by and between Cytogen Corporation and
Licensor, a copy of which is attached as Exhibit 1.28, as amended and/or
restated from time to time subject to Section 14.1.1(vi).

1.29
"Cytogen Patents" has the meaning given to the term "Licensed CYTOGEN Patents"
in the Cytogen Agreement.

1.30
 "D2 Decision" means the decision of the committee within Bayer, which is
responsible to take this decision according to the internal guidelines of Bayer
set forth on Exhibit 1.30, to start lead optimization with regard to the
Antibody or a Licensed Product.

1.31
"D3 Decision" means the decision of the committee within Bayer, which is
responsible to take this decision according to the internal guidelines of Bayer
set forth on Exhibit 1.31, to initiate preclinical development with regard to
the Antibody or a Licensed Product.

1.32
"Develop" or "Development" means to engage in development activities (including
preclinical studies, Clinical Trials, CMC development and regulatory
activities).

1.33
"Disclosing Party" has the meaning set forth in Section 11.1.1 below.

1.34
"Effective Date" has the meaning set forth in the introductory paragraphs of
this Agreement.

1.35
"EMA" means the European Medicines Agency or any successor agency thereto.

1.36
"Existing Agreement(s)" means the Abgenix Agreement, the Cytogen Agreement and
the Selexis Agreement.

1.37
"Exploit" or "Exploitation" means to use, Develop, have Developed,
Commercialize, have Commercialized, Manufacture and have Manufactured.

1.38
"FDA" means the United States Food and Drug Administration or any successor
agency thereto.

Page 5

--------------------------------------------------------------------------------

1.39
"FDC Act" means the United States Food, Drug and Cosmetic Act, as amended from
time to time, and regulations promulgated thereunder.

1.40
"Field" means the following with respect to the Licensed Product:

(a) with respect to the Licensor Know-How and the Licensor Patents, all human
therapeutic (including prophylactic) indications;

(b) with respect to the Abgenix Patents, human therapeutic, preventative
(prophylactic) medical use;

(c) with respect to the Cytogen Patents, any and all means of developing,
making, having made, distributing, using, offering for sale, selling, having
sold, importing or exporting any Field Antibody (as defined in the Cytogen
Agreement); and

(d) with respect to the Selexis Know-How and Selexis Patent Rights, human
therapeutic, preventative (prophylactic) medical use.

1.41
"First Commercial Sale" means, on a country-by-country basis, the first invoiced
sale of Licensed Product by a Bayer Party to a person or entity who is not a
Bayer Party in any country after grant of a Marketing Authorization in the
applicable country or jurisdiction, provided that where such a first commercial
sale has occurred in a country for which Pricing Approval is necessary for
widespread sale, then such sale shall not be deemed a First Commercial Sale
until such Pricing Approval has been obtained.  For the avoidance of doubt,
supply of Licensed Product as samples or to patients for compassionate use,
named patient use, Clinical Trials or other similar purposes shall not be
considered a First Commercial Sale

1.42
"Force Majeure" has the meaning as set forth in Section 18.1 below.

1.43
"IND" means a filing with a Regulatory Authority that must be made prior to
commencing clinical testing in humans including, in the United States, an
Investigational New Drug application (as defined in the FDC Act and the
regulations promulgated thereunder (21 CFR 312.1 et seq)), in the European
Union, a Clinical Trial Application (CTA), or in any other jurisdiction, a
comparable filing and, in each case, any amendments and supplements thereto.

1.44
"Indemnified Party" has the meaning set forth in Section 15.3.1 below.

1.45
"Indemnifying Party" has the meaning set forth in Section 15.3.1 below.

1.46
"Invention" has the meaning set forth in Section 10.1 below.

Page 6

--------------------------------------------------------------------------------

1.47
"Know How" means proprietary and confidential commercial, technical, scientific
and other information, inventions (whether patentable or not), trade secrets,
knowledge, technology, methods, processes, practices, formulae, instructions,
skills, techniques, procedures, experiences, ideas, technical assistance,
designs, drawings, assembly procedures, computer programs, specifications, data
and results (including biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, pre-clinical, clinical, safety,
manufacturing and quality control data and know how, including study designs and
protocols), in all cases whether in written, electronic or any other tangible or
non-tangible form, including information related to materials, samples, assays,
compounds, compositions or formulations. For the avoidance of doubt, any piece
of information ceases to be Know How once it has been publicly disclosed.

1.48
"Law(s)" means all applicable laws (including Anti-Corruption Laws), statutes,
rules, regulations (including cGCP, cGLP and cGMP), orders, judgments and/or
ordinances of any Regulatory Authority, governmental authority or court having
effect from time to time in the Territory.

1.49
"Licensed Know How" means any Know How Controlled by Licensor as of the
Effective Date or at any time during the term of this Agreement relating to an
Antibody or being useful for the Development, Manufacture or Commercialization
of a Licensed Product with the exception, however, of any Know How that is
useful solely for the Development, Manufacture or Commercialization [***] in an
[***] other than a [***]. For the avoidance of doubt, any data generated by or
on behalf of Licensor for the [***] as such (even if generated in a project
relating to an [***] other than a [***]) shall be Licensed Know-How. The
Licensed Know How existing as of the Effective Date is largely listed in Exhibit
1.49 and includes the Selexis Know-How, as specified in Exhibit 1.49. For the
avoidance of doubt, Exhibit 1.49 shall not be exhaustive.

1.50
"Licensed Patent Rights" means the Abgenix Patents, the Cytogen Patents, the
Licensor Patents and the Selexis Patents, which are, to Licensor's best
knowledge, listed on Exhibit 1.50, whereby, for the avoidance of doubt,
Exhibit 1.50 shall not be exhaustive; provided, however, that Exhibit 1.50 does
not include a list of the Abgenix Patents.

1.51
"Licensed Product" means any pharmaceutical product within the Field covered by
a Licensed Patent Right or generated through the use of Licensed Know How that
contains or comprises a [***] as an active ingredient, including, in each case,
all forms, presentations, formulations, dosage forms, line extensions and modes
of administration thereof.

(i) Abgenix: Notwithstanding the foregoing, with respect to the Abgenix Patent
Rights, "Licensed Product" is further defined to include only products that meet
the definition above and also consist of or include one or more Antibodies (as
defined in the Abgenix Agreement) [***] (as defined in the Abgenix Agreement)
and that constitute Research Program Technology (as defined in the Abgenix
Agreement).

Page 7

--------------------------------------------------------------------------------

(ii) Cytogen: For purposes of the Cytogen Patents, "covered by a Licensed
Patent" means that the manufacture, use, sale, provision or practice of a
Cytogen Patent would, in the absence of a license, infringe one or more claims
of a Cytogen Patent.

(iii) Selexis: Notwithstanding the foregoing, with respect to the Selexis
Patents and Selexis Know-How, "Licensed Product" is further narrowed to mean a
pharmaceutical preparation in final form ([***]) containing any Company Protein
(as defined in the Selexis Agreement) produced using a Cell Line (as defined in
the Selexis Agreement) (or an active ingredient comprising a Company Protein
produced using a Cell Line) for sale by prescription, over-the-counter or any
other method, in any dosage form, formulation, presentation, line extension or
package configuration, including without limitation such product in development
where the context so requires.

1.52
"Licensed Technology" means the Licensed Patent Rights and Licensed Know How.

1.53
"Licensor" has the meaning set forth in the introductory paragraphs of this
Agreement.

1.54
"Licensor Know-How" means any Licensed Know How that is not Selexis Know-How.

1.55
"Licensor Patents" means any of the following:

(i)
any Licensed Patent Right that is designated as Licensor Patent on Exhibit 1.50,
and

(ii)
(A) any issued patent or patent application that claims priority to and/or is a
divisional, continuation, reissue, renewal, reexamination, substitution or
extension of any Licensor Patent listed on Exhibit 1.50; (B) any patents issuing
on any patent application identified in (A), including any reissues, renewals,
reexaminations, substitutions or extensions thereof; and (C) any foreign
counterpart of any issued patent or patent application identified in (A) or (B),
whether existing at the Effective Date or thereafter (all of which shall be
included as Licensor Patents), and

(iii)
any Patent Right Controlled by the Licensor as of the Effective Date (other than
an Abgenix Patent, Cytogen Patent or Selexis Patent) or coming under Control of
Licensor during the term of the Agreement to the extent, in each case, that is
related to [***] or useful for the Development, Manufacture or Commercialization
of a Licensed Product within the Field (with the exception, however, of any
Patent Right that is useful solely for the Development, Manufacture or
Commercialization [***] in an [***] other than a [***]).

Page 8

--------------------------------------------------------------------------------

1.56
"Licensor Indemnified Parties" has the meaning set forth in Section 15.1 below.

1.57
"Losses" has the meaning set forth in Section 15.1 below.

1.58
"Major Markets" means Germany, Japan, France, Italy, Spain, the United Kingdom
and the United States.

1.59
"Manufacture" and "Manufacturing" means all operations required to manufacture,
test, release, handle, store and destroy a product.

1.60
"Marketing Authorization" means any approval, license, registration or
authorization required from the relevant Regulatory Authority to market and sell
the Licensed Product in a particular country or jurisdiction; for the avoidance
of doubt, Marketing Authorization does not include any Pricing Approvals.

1.61
"Materials" means [***] and all other materials under Control of Licensor that
are necessary or reasonably useful for the Manufacture of Antibody ([***]).

1.62
"Milestone Payment" shall mean each payment to be made by Bayer upon the
occurrence of a milestone pursuant to Section 8.2.1 or 8.2.2 below.

1.63
"Net Sales" means, with respect to any Licensed Product sold in an arm's length
transaction by a Bayer Party to any person or entity who is not a Bayer Party,
the gross amount invoiced by such Bayer Party to the Third Party for sales of
a Licensed Product and calculated using Bayer's internal audited system used to
report such sales (provided that such system is consistently applied to Bayer's
products and in accordance with Bayer's past practice compliance with generally
accepted accounting principles in Germany), less the following items:

(i)
[***] lump sum of the gross amount invoiced to cover transportation, freight,
insurance, distribution, shipping, packaging and handling costs;

(ii)
sales and excise taxes, paid by Bayer and/or its Affiliates and/or its
Sublicensee (as applicable) directly in relation to the Licensed Product, solely
to the extent included in the gross amount invoiced;

(iii)
Value-added tax or customs duties paid by Bayer and/or its Affiliates and/or its
Sublicensee (as applicable) directly in relation to the Licensed Product, solely
to the extent included in the gross amount invoiced;

(iv)
Allowances or credits actually granted by Bayer and/or its Affiliates and/or its
Sublicensee (as applicable) to Third Parties on account of rejections, damaged
stock, retroactive price reductions, outdating, returns, billing errors or
recalls of a Licensed Product, but not in excess of the original selling price
of the Licensed Product rejected, returned or recalled;

(v)
[***] lump sum of the gross amount invoiced to cover bad debt charges.

Page 9

--------------------------------------------------------------------------------

(vi)
Quantity, early payment, cash settlement and other trade discounts granted by
Bayer and/or its Affiliates and/or its Sublicensee (as applicable) to Third
Parties, solely to the extent actually taken;

(vii)
Rebates, chargebacks or premiums granted by Bayer and/or its Affiliates and/or
its Sublicensee (as applicable) to Third Parties, each as consistently applied
by Bayer, its Affiliates and/or its Sublicensee (as applicable) to its products,
solely to the extent actually taken;

(viii)
Rebates, fees, discounts or other charges paid or granted by Bayer and/or its
Affiliates and/or its Sublicensee (as applicable) as required by government or
public healthcare legislation, each as consistently applied by Bayer, its
Affiliates and/or its Sublicensee (as applicable) to its products and as
reasonably allocated to the Licensed Product;

(ix)
Cost of customer programs agreed upon by the Parties such as cost effectiveness
or patient assistance studies or programs designed to aid in patient compliance
with medication schedules in connection with the sales of a Licensed Product;
and

(x)
any item substantially similar in character and/or substance to the above
permitted or required by generally accepted accounting principles as in effect
from time to time in Germany with respect to the determination of net sales
revenue.

Sales of Licensed Products shall be deemed to have been made on the date on
which they are recognized in Bayer's financial accounts, in accordance with its
standard accounting procedures (provided that such accounting procedures are in
compliance with generally accepted accounting principles in effect in Norway).
For the avoidance of doubt, for lump sum deductions, Bayer shall not be required
to evidence actual costs incurred in relation to these categories.
The deductions from gross amounts invoiced (except those outlined under (i) and
(v) above) may be made on an accrual basis to the extent consistent with Bayer's
standard accounting procedures (provided that such procedures are in compliance
with generally accepted accounting principles in effect in Norway). For the
avoidance of doubt, any provision release after the end of the
Royalty Term shall be royalty bearing.
For the purpose of calculating Net Sales, the Parties recognize that customers
may include persons in the chain of commerce who enter into agreements with a
Bayer Party as to price even though title to the Licensed Product does not pass
directly from the Bayer Party to such customers and even though payment for such
Licensed Product is not made by such customers directly to a Bayer Party; and in
such cases, chargebacks paid by a Bayer Party to or through a Third Party (such
as a wholesaler) can be deducted by the Bayer Party from the gross invoiced
amount in order to calculate Net Sales.
Page 10

--------------------------------------------------------------------------------

In the event that a Licensed Product is sold in the form of a Combination
Licensed Product, then, for the purpose of calculating royalties due, Net Sales
will be adjusted by multiplying by the fraction A/(A+B) where A is the gross per
unit invoice price of the Licensed Product, if sold separately, and B is the
gross per unit invoice price of any other active ingredient(s) in the
combination, if sold separately.  If, on a country-by-country basis, the other
active ingredient(s) in the combination are not sold separately in that country,
Net Sales will be adjusted by multiplying by the fraction A/C where A is the
gross per unit invoice price of the Licensed Product, if sold separately, and C
is the gross per unit invoice price of the Combination Licensed Product. In each
case, the gross per unit invoice price shall be those applicable during the
relevant Quarter or, if sales of both the Licensed Product and the other
product(s) did not occur in such Quarter, then in the most recent Quarter in
which sales of both occurred. If, on a country-by-country basis, neither the
Licensed Product nor the other active ingredient(s) of the Combination Licensed
Product are sold separately in such country, then the fraction by which the Net
Sales value needs to be adjusted shall be determined between the Parties in good
faith.
The sale of a Licensed Product or a Combination Licensed Product to a given
customer in conjunction with other products not subject to this Agreement where
the price of the Product is contingent upon or decreased as a result of the
purchase of other products in connection with the sale of the Product is a
"Grouped Sale".  In the event that, during the term of this Agreement, Bayer
includes a Licensed Product or a Combination Licensed Product in a Grouped Sale,
the invoice price for such Licensed Product or Combination Licensed Product
shall be deemed to be the Grouped Sale Invoice Price.  For purposes of this
Section, the term "Grouped Sale Invoice Price" shall mean, in the case of a
Grouped Sale, Bayer's average invoice price for sales of the Licensed Product or
Combination Licensed Product by Bayer in other contemporaneous transactions that
do not involve a sale in conjunction with other products (the "Applied Price")
not subject to this Agreement, less any volume discounts or rebates offered on
one or more products within such Grouped Sale, provided, any such volume
discounts or rebates shall be allocated as a percentage of the Applied Price to
the total invoice price of products on which such volume discounts or rebates
are provided.
1.64
"Other Results" means any and all information, data, findings, test results,
discoveries, processes, methods, techniques, formulae, substances,
specifications, studies, designs or improvements whatsoever (including Know How
but excluding Inventions) that are generated, derived, produced, discovered, or
otherwise made by or on behalf of Bayer in the course of and as a result of the
activities expressly contemplated by this Agreement.

1.65
"Party" or "Parties" has the meaning set forth in the introductory paragraphs of
this Agreement.

1.66
"Patent Matters" has the meaning set forth in Section 19.3 below.

Page 11

--------------------------------------------------------------------------------

1.67
"Patent Rights" mean:

(i)
all national, regional and international patents, patent applications, utility
models, design patents and design rights filed in any country of the world
including provisional patent applications;

(ii)
all patents, patent applications, utility models, design patents and design
rights filed either from such patents, patent applications, utility models,
design patents, design rights or provisional patent applications or claiming
priority from either of these, including any continuation, continuation-in-part,
division, provisional, converted provisional and continued prosecution
applications, or any substitute application;

(iii)
any patent issued with respect to or in the future issued from any such patent
applications;

(iv)
any and all extensions or restorations by existing or future extension or
restoration mechanisms, including reissues, re-examinations, and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents, patent applications, utility models, design patents and
design rights; and

(v)
any foreign counterparts of the foregoing.

1.68
"Phase 1 Clinical Trial" means a human clinical trial of a Licensed Product, the
principal purpose of which is to determine initial tolerance or safety of such
Licensed Product in the target patient population, including, in the United
States, a human clinical trial as described in 21 CFR 312.21(a), or, in a
country other than the United States, a similar clinical study prescribed by the
applicable Regulatory Authority.

1.69
"Phase 2 Clinical Trial" means a human clinical trial of a Licensed Product, the
principal purpose of which is to evaluate the effectiveness of such Licensed
Product in the target patient population, including, in the United States, a
human clinical trial as described in 21 CFR 312.21(b), or, in a country other
than the United States, a similar clinical study prescribed by the applicable
Regulatory Authority. For the avoidance of doubt, in the event of a Phase 2/3
Clinical Trial, the term "Phase 2 Clinical Trial" shall only refer to that
portion of the Phase 2/3 Clinical Trial which comports to the definition of a
Phase 2 Clinical Trial.

1.70
"Phase 3 Clinical Trial" means a human clinical trial of a Licensed Product, on
a sufficient number of subjects that is designed to:

(i)
evaluate overall benefit-risk profile;

(ii)
define possible warnings, precautions and adverse reactions that are associated
with such Licensed Product in the dosage range to be prescribed; and

Page 12

--------------------------------------------------------------------------------

(iii)
support Marketing Authorization of such Licensed Product; including,
in the United States, a human clinical trial as described in
21 CFR 312.21(c), or, in a country other than the United States, a similar
clinical study prescribed by the applicable Regulatory Authority.

For the avoidance of doubt, in the event of a Phase 2/3 Clinical Trial, the term
"Phase 3 Clinical Trial" shall only refer to that portion of the Phase 2/3
Clinical Trial which comports to the definition of a Phase 3 Clinical Trial.
1.71
"Pricing Approval" means all applicable governmental pricing and reimbursement
approvals required from the relevant Regulatory Authority to market and sell,
and/or obtain reimbursement for, the Licensed Product in a particular country or
jurisdiction.

1.72
"Product Marks" means any word, name, symbol, color, designation or device or
any combination thereof for use in the course of trade, including any domain
name, trademark, trade dress, brand mark, trade name, brand name, logo or
business symbol Controlled by Bayer and used in connection with the Development,
Commercialization or Manufacture of the Licensed Product; for the avoidance of
doubt, Product Marks do not include the Bayer Marks.

1.73
"Public Communication(s)" means (i) press releases, (ii) material to be used,
displayed, presented or distributed by a Party with respect to the Licensed
Product at a booth (or otherwise) at congresses, conventions and other public
meetings, (iii) material to be displayed or presented by a Party with respect to
the Licensed Product on an internet site, (vi) investor relations material, (v)
promotional material, and (vi) other material of a similar nature intended for
external dissemination.

1.74
"Quarter" means each period of three (3) months ending on March 31, June 30,
September 30, or December 31, and "Quarterly" shall be construed accordingly.

1.75
"Receiving Party" has the meaning set forth in Section 11.1.1 below.

1.76
"Regulatory Authority" means the FDA, the EMA or any supranational, national or
local agency, authority, department, inspectorate, ministry, parliament or
public or statutory person or body of any government of any country having
jurisdiction over any of the activities contemplated by this Agreement or the
Parties, or any successor bodies thereto.

1.77
"Regulatory Documentation" means all applications, registrations, licenses,
authorizations and approvals, all correspondence submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authority) and all supporting
documents and all clinical studies and tests relating to the Licensed Product,
and all data included in the foregoing, including all INDs, NDAs, Marketing
Authorizations, regulatory drug lists, adverse events files and complaints
files.

Page 13

--------------------------------------------------------------------------------

1.78
"Regulatory Exclusivity" means with respect to a particular country, any
exclusive marketing rights or data exclusivity rights conferred by Law or any
applicable Regulatory Authority with respect to the Licensed Product in such
country, other than a Patent Right.

1.79
"Royalty Term" means, on a country-by-country basis and Licensed
Product-by-Licensed Product basis, the period commencing with the First
Commercial Sale of such Licensed Product in the relevant country and ending on
the later of (i) the expiration of the last to expire Valid Claim of the
Licensed Patent Rights which, but for the licenses granted in this Agreement,
would be infringed by the Development, Commercialization or Manufacture of such
Licensed Product in such country, and (ii) [***] from the First Commercial Sale
of such Licensed Product in such country.

1.80
"Scientific Publication(s)" means documents, posters, manuscripts, abstracts or
the like, of a scientific or medical nature, which include any data, results of
any clinical trial or any other information regarding or related to the Licensed
Product.

1.81
"Securities Exchange Rules" means the applicable rules or regulations of a
securities exchange or listing entity on which its publicly-traded securities
are listed.

1.82
"Selexis" means Selexis SA, a company incorporated under the laws of
Switzerland, and its successors and assigns.

1.83
"Selexis Agreement" means the Commercial License Agreement dated April 13, 2016
entered into by and between Selexis and Licensor, a copy of which is attached as
Exhibit 1.83, as amended and/or restated from time to time subject to
Section 14.1.1(vi).

1.84
"Selexis Know-How" has the meaning given to such term in the Selexis Agreement.

1.85
"Selexis Patents" has the meaning given to the term "Selexis Patent Rights" in
the Selexis Agreement.

1.86
"SKICR Agreement" means the Option and License Agreement dated July 1, 1993, as
amended as of November 22, 1993 and September 25, 1996, entered into by and
between Sloan-Kettering Institute for Cancer Research and Cytogen Corporation, a
copy of which is attached as part of Exhibit 1.28.

1.87
"SKICR License" means the license granted to Cytogen pursuant to the SKICR
Agreement and sublicensed hereunder.

1.88
"Sublicensee" has the meaning set forth in Section 2.2 below.

1.89
"Target" has the meaning set forth on Exhibit 1.89.

1.90
"Territory" means all countries of the world.

Page 14

--------------------------------------------------------------------------------

1.91
"Third Party" means any entity or person other than a Bayer Party or Licensor or
its Affiliates.

1.92
"Upstream Licensor" means each of Abgenix, Cytogen and Selexis.

1.93
"U.S. Bankruptcy Code" has the meaning set forth in Section 17.6.1 below.

1.94
"USD" means United States Dollars.

1.95
"Valid Claim" means, with respect to a Licensed Product in a particular country,
a claim of an issued Patent Right that has not (A) expired or been cancelled,
(B) been declared invalid by a decision of a court or other appropriate body of
competent jurisdiction, from which no appeal is or can be taken, (C) been
admitted to be invalid or unenforceable through reexamination, reissue,
disclaimer or otherwise, or (D) been abandoned or disclaimed. Notwithstanding
the foregoing, (i) with respect to the Abgenix Patents, "Valid Claim" shall have
the meaning given to such term in the Abgenix Agreement, and (ii) with respect
to the Cytogen Patents, "Valid Claim" shall have the meaning given to such term
in the Cytogen Agreement.

1.96
"VAT" has the meaning set forth in Section 8.6.1 below.

SECTION 2
LICENSE GRANTS, TECHNOLOGY TRANSFER
2.1
License Grants by Licensor.

2.1.1
Research License.  Licensor hereby grants to Bayer in the Territory a
non-royalty-bearing, non-exclusive license (i) under the Licensed Patent Rights
solely for research purposes with respect to Licensed Products in the Field and
(ii) under the Licensed Know How solely for research purposes in the Field.

2.1.2
Product License.  Licensor hereby grants to Bayer in the Field in the Territory
the following royalty-bearing exclusive (even to Licensor and its Affiliates)
license (including the right to grant sublicenses pursuant to Section 2.2 below)
under the Licensed Technology:

(a) with respect to Licensor Patents and Licensor Know-How, to Exploit Licensed
Products;

(b) with respect to the Abgenix Patents, to research, develop, make, have made,
use, import, offer to sell and sell Licensed Products;

(c) with respect to the Cytogen Patents, the right and license to develop, make,
have made, distribute use, offer for sale, sell, have sold, import or export
Licensed Products; and

Page 15

--------------------------------------------------------------------------------

(d) with respect to the Selexis Technology, to use Cell Lines for the
manufacture of Licensed and/or Final Products in the Licensed Field of Use and
to research, make, have made, use, offer for sale, sell, import and otherwise
exploit and commercialize Final Products manufactured using the Cell Lines,
including, without limitation, the use of Licensed and Final Products in
Clinical Trials (with each term used in this clause (d) as defined in the
Selexis Agreement).

2.1.3
Existing Agreements.  Notwithstanding anything to the contrary in this
Agreement, the grant of rights by Licensor under this Agreement shall be subject
to and limited by the terms of the Existing Agreements set forth on Exhibits
2.1.3 (a), (b) and (c). Bayer agrees to fully comply with and be subject to the
obligations set forth therein.

2.1.4
Abgenix Grantback License.  The rights of Bayer set forth in this Agreement are
subject to the license granted by Licensor set forth in Section 4.4 of the
Abgenix Agreement.

2.1.5
Cytogen and US Government Reservation of Rights.  The license granted by
Licensor to Bayer pursuant to this Agreement is subject to a reservation by
Cytogen of the right to develop, make, have made and use the Licensed Products,
in each case, without cost and subject to the confidentiality provisions of the
Cytogen Agreement, for non-commercial internal research and development purposes
only. The SKICR License is subject to the rights of SKICR and the US government
set forth in Sections III. E. 1 and 2 of the SKICR Agreement. Additionally,
Bayer recognizes that Licensor is a sublicensee of Cytogen under the Cytogen
Agreement. To the extent that the license granted to Cytogen pursuant to the
SKICR Agreement terminates, the license hereunder with respect to the Cytogen
Patents shall also terminate (subject to the various protections set forth in
the Cytogen Agreement), with no liability on the part of Licensor hereunder with
respect to such termination, unless Licensor has caused the termination of the
SKICR Agreement through a breach of its contractual obligations under the
Cytogen Agreement, which breach was not caused by any Bayer Party.

2.1.6
Selexis Nonexclusivity.  Bayer acknowledges and agrees that the license grant
from Selexis to Licensor is a non-exclusive grant. Bayer acknowledges and agrees
that the Selexis Agreement may be terminated under the circumstances described
in Section 5.5 of the Selexis Agreement if Bayer does not agree to a Waiver
Election (as defined in the Selexis Agreement).  In such case, the license
hereunder with respect to the Selexis Patents and Selexis Know-how shall also
terminate, with no liability on the part of Licensor hereunder with respect to
such termination.

2.1.7
Retained Rights.  For the avoidance of doubt, any right not specifically
licensed hereunder by Licensor to Bayer is reserved by Licensor and nothing
herein shall be construed to limit the right of Licensor to Exploit any product
that does not contain or comprise a Conjugated Antibody.

Page 16

--------------------------------------------------------------------------------

2.2
Sublicensing.  Except as otherwise provided in Exhibit 2.1.3(c), Bayer may
sublicense the rights granted to Bayer under Section 2.1.1 only to its
Affiliates or any of Bayer's subcontractors or collaborators acting with or on
behalf of Bayer. With regard to sublicensing the rights granted to Bayer under
Section 2.1.2, except as set forth on Exhibit 2.1.3(c), Bayer may sublicense
such rights to an Affiliate or to a Third Party, subject to the following:

2.2.1
Consent.  If Bayer desires to sublicense rights to Commercialize a Licensed
Product in the United States and/or three (3) or more of the European Major
Markets to a Third Party, such sublicensing shall be subject to prior
consultation with and prior written consent of Licensor, such consent to not be
unreasonably withheld.

2.2.2
Notice to Licensor.  Within ten (10) days following entering into any sublicense
permitted hereunder, other than a sublicense to an Affiliate, Bayer shall
provide written notice thereof to Licensor and provide Licensor with a copy of
such sublicense agreement.

Any sublicensee by Bayer hereunder shall be referred to herein as a
"Sublicensee".
If Bayer grants any such sublicense hereunder, Bayer shall ensure that Sections
2.1 to 2.4, 4.2, 4.3, 5.1.2, 7.1, 9, 10.2, 10.3, 10.4, 10.5, 14.2, 15.5 and 16.1
as well as Sections 11 and 12, to the extent relevant for the respective
sublicense shall apply to the Sublicensee to the same extent as they apply to
Bayer. Bayer unconditionally assumes full responsibility for the performance of
all obligations and observance of all terms so imposed on such Sublicensee and
will itself be responsible to Licensor for all payments due under this Agreement
by reason of such sublicense.  For the avoidance of doubt, any sublicense
granted by Bayer hereunder shall not relieve Bayer from any of its obligations
under this Agreement and Bayer shall be responsible hereunder for all acts and
omissions of its Sublicensees.
2.3
Distributorships.  Bayer shall have the right, in its sole discretion and
without consent of Licensor, to appoint its Affiliates and/or any Third Party to
distribute, market and sell the Licensed Product in the Field in any country or
countries of the Territory with or without the right to repackage Licensed
Products.

2.4
Co-Promotion, Co-Marketing.  Bayer shall have the right, in its sole discretion
and without consent of Licensor, to appoint one or more Third Parties to promote
the Licensed Product in the Field in any country or countries of the Territory
with or without another Bayer Party.

Page 17

--------------------------------------------------------------------------------

2.5
Technology Transfer.

2.5.1
During the term of this Agreement, at Bayer's request, and only to the extent
requested by Bayer, Licensor shall, and shall cause its Affiliates to, at its
own cost and expense, deliver to Bayer or its designated Affiliate or
Sublicensee, in whatever form Bayer may reasonably request, true and complete
copies of all written, graphic or electronic embodiments of the Licensed
Technology, including such Licensed Technology that may come into existence
after the Effective Date, to the extent useful for Bayer's exercise of its
rights hereunder in the Field.

2.5.2
Without prejudice to the generality of Section 2.5.1, during the term of this
Agreement, Licensor shall, without any additional compensation (except to the
extent provided in Section 6.2 below), provide Bayer or its designated Affiliate
or Sublicensee with reasonable technical assistance relating to the use of the
Licensed Technology for the purposes of transferring the Licensed Technology
from Licensor to the applicable Bayer Party, for the purposes of the applicable
Bayer Party's acquisition of expertise on the practical application of the
Licensed Technology or for the provision of assistance to the applicable Bayer
Party on issues arising during Exploitation of the Licensed Technology. If
visits of Licensor's representatives to the facilities of the applicable Bayer
Party are requested by reasonable advance written notice to Licensor, Licensor
shall send appropriate representatives to such facilities. For the purpose of
this Section 2.5.2, "Bayer Party" shall include contract manufacturers of Bayer.

SECTION 3
GOVERNANCE
3.1
Alliance Managers.  As soon as practicable after the Effective Date, each Party
shall nominate a representative to act as its alliance manager under this
Agreement (the "Alliance Manager"). The Alliance Managers shall serve as the key
contact point between the Parties.

SECTION 4
DEVELOPMENT; REGULATORY
4.1
Responsibility.  Subject to the terms and conditions of this Agreement, Bayer
shall be solely responsible for the Development of and all regulatory activities
in connection with the Licensed Product in the Field in the Territory, at
Bayer's sole expense.

4.2
Efforts.  Bayer shall use Commercially Reasonable Efforts to Develop and obtain
Marketing Approval for [***] human Licensed Product within the Field [***] and
[***].

Page 18

--------------------------------------------------------------------------------

4.3
Reporting.

4.3.1
Bayer shall provide to Licensor quarterly written summary reports on the
progress in Development. Such reports shall include sufficient information and
detail so as to enable Licensor to reasonably assess and evaluate the status and
progress of Development and top line data on projected sales of Licensed
Products based on available information as of the date of the summary report.
Without limitation, such reports shall include status and potential timing of
research, preclinical and clinical testing and manufacture of Licensed Products,
any anticipated IND filings for Licensed Products, and any anticipated filings
of any BLA and/or similar foreign marketing application for Licensed Products.
The summary reports shall be provided on a calendar quarterly basis, on the last
day of the applicable calendar quarter.

4.3.2
Within ten (10) days following the First Commercial Sale of each Licensed
Product in each country, country, Bayer shall give written notice to Licensor.

4.4
Cooperation of Licensor.  Licensor shall use Commercially Reasonable Efforts to
cooperate in all reasonable respects with and provide reasonable assistance to
Bayer in connection with any IND or NDA filings or any other filing with a
Regulatory Authority, in each case with respect to the Licensed Product,
including by executing any required documents, providing access to personnel and
providing all such documentation as Bayer may reasonably require. Licensor
further agrees to co-operate in all reasonable respects, at no additional cost
for Bayer, with any inspection by a Regulatory Authority relating to the
Licensed Product including any inspection prior to approval of a BLA for any
Licensed Product. For avoidance of doubt, nothing in this section shall be
deemed to entitle Licensor to attend meetings with Regulatory Authorities with
respect to the Licensed Product.

SECTION 5
COMMERCIALIZATION
5.1
Commercialization.

5.1.1
Responsibility.  Subject to the terms and conditions of this Agreement, Bayer
shall be solely responsible for the Commercialization of the Licensed Product in
the Field in the Territory, at Bayer's sole expense (except as set forth
elsewhere in this Agreement), including for the avoidance of doubt, all market
access activities and the planning and implementation, distribution, booking of
sales, pricing and reimbursement, whether performed by Bayer or a Third Party
appointed by Bayer.

5.1.2
Efforts.  Bayer shall use Commercially Reasonable Efforts to Develop, obtain
Marketing Authorization(s) for and Commercialize [***] human Licensed Product
within the Field [***] and [***].

Page 19

--------------------------------------------------------------------------------

5.1.3
Cooperation of Licensor.  Licensor shall fully cooperate in all reasonable
respects with and provide reasonable assistance to Bayer in connection with any
pricing and reimbursement filings or any other filing with a Regulatory
Authority or payer, in each case with respect to the Licensed Product, including
by executing any required documents, providing access to personnel and providing
all such documentation as Bayer may reasonably require. For avoidance of doubt,
nothing in this section shall be deemed to entitle Licensor to attend meetings
with Regulatory Authorities with respect to the Licensed Product.

SECTION 6
MANUFACTURING
6.1
Supply of Antibody.  Licensor shall use Commercially Reasonable Efforts to
supply to Bayer reasonable amounts of experimental grade Antibody for
pre-clinical studies at a price of US Dollars [***] (solely to the extent
available on stock at Licensor).

6.2
Transfer of Manufacturing Process.  At Bayer's request, and only to the extent
requested by Bayer, Licensor shall deliver to Bayer or its designated Affiliate
or Sublicensee as promptly as reasonably feasible and at Licensor's cost
Licensed Know How and Materials (including master cell bank, working cell bank
and the complete documentation of manufacturing and testing of the cell banks)
in such form and manner reasonably requested by Bayer. After the transfer,
Licensor shall use Commercially Reasonable Efforts to provide Bayer or its
designated Bayer Party with all technical assistance reasonably requested by
Bayer related to the use of Licensed Technology and Materials for the purposes
of exploiting the licenses granted in this Agreement. Bayer shall reimburse
Licensor for its reasonable costs and expenses related to visits of Progenics
employees at Bayer (or at the site of its designated Bayer Party). For purposes
of this Section 6.2, "Bayer Party" shall include contract manufacturers of
Bayer.

6.3
Licensor Materials.  Upon Bayer's request, Licensor will use Commercially
Reasonable Efforts to assist Bayer in its obtaining from Selexis of Materials
necessary for Bayer to have Antibodies Manufactured for it; provided that Bayer
shall pay or reimburse Licensor for its reasonable out-of-pocket costs and
expenses in providing such assistance.

6.4
Bayer Responsibility.  Following the transfer pursuant to Section 6.2 and
subject to the terms and conditions of this Agreement, Bayer shall be solely
responsible for the Manufacture of the Antibody and Licensed Product in the
Field in the Territory, whether performed by Bayer or a Third Party appointed by
Bayer.

Page 20

--------------------------------------------------------------------------------

SECTION 7
PHARMACOVIGILANCE
7.1
Both Parties agree to promptly exchange all relevant information that relates to
the safety of the Licensed Product and to comply with all Applicable Laws
relating to the Licensed Product concerning drug safety.

7.2
In furtherance of Section 7.1, the Parties shall negotiate and execute a
pharmacovigilance agreement within ninety (90) days of the Effective Date which
shall define which safety information shall be exchanged and define
pharmacovigilance responsibilities of the Parties.

SECTION 8
FINANCIAL PROVISIONS
8.1
Upfront Payment.  In consideration of the rights granted by Licensor to Bayer
under this Agreement, Bayer shall make to Licensor a one-time non-creditable,
non-refundable upfront payment of US Dollars four million (USD 4,000,000). Bayer
shall remit the monies due within thirty (30) days following the later of the
Effective Date and receipt of an invoice.

8.2
Milestones for Licensed Products.

8.2.1
Development Milestones.  Upon the first occurrence of any of the following
milestone events with respect to the Licensed Product in the Field (by Bayer or
any other Bayer Party), Bayer shall make the following one-time non-creditable,
non-refundable payments to Licensor (it being understood and agreed, for the
avoidance of doubt and notwithstanding anything contained herein to the
contrary, that milestone payments shall be due and payable even if the Royalty
Term and/or the Licensed Patent Rights have expired, in whole or in part):

Milestone Event
Milestone Payment (USD)
D2 Decision
 
$ [***]
D3 Decision
 
$ [***]
The initiation (i.e., first dosing of the first patient) of the first Phase 1
Clinical Trial
 
$ [***]
The initiation (i.e., first dosing of the first patient) of the first Phase 2
Clinical Trial
 
$ [***]
The initiation (i.e., first dosing of the first patient) of the first Phase 3
Clinical Trial
 
$ [***]
The acceptance for filing by a Regulatory Authority of the first BLA in a Major
Market
 
$ [***]

Page 21

--------------------------------------------------------------------------------

 
First Commercial Sale in the US
$ [***]
 
First Commercial Sale in a Major Market of the EU
 
$ [***]
First Commercial Sale in Japan
$ [***]
 



8.2.2
Sales Milestones.  Upon the first (1st) occurrence of aggregate annual Net Sales
set out below with respect to a Licensed Product in the Field (by Bayer or any
other Bayer Party) in the Territory in any calendar year, Bayer shall make the
following non-creditable, non-refundable payments to Licensor (it being
understood and agreed, for the avoidance of doubt and notwithstanding anything
contained herein to the contrary, that milestone payments shall be due and
payable even if the Royalty Term and/or the Licensed Patent Rights have expired
or the Agreement has expired pursuant to Section 17.1(i), in whole or in part):

Milestone Event
Milestone Payment (USD)
Annual Aggregate Net Sales of a Licensed Product equal or exceed USD [***]
 
$ [***]
Annual Aggregate Net Sales of a Licensed Product equal or exceed  USD [***]
 
$ [***]
Annual Aggregate Net Sales of a Licensed Product equal or exceed USD [***]
 
$ [***]
Annual Aggregate Net Sales of a Licensed Product equal or exceed USD [***]
 
$ [***]



8.2.3
Reporting on Milestone Achievement and Payment.  Bayer shall provide written
notice to Licensor of the first occurrence of any of the (i) development
milestones set forth above in Section 8.2.1 no later than twenty-five (25)
Business Days following the occurrence of the relevant milestone, and (ii) sales
milestones set forth above in Section 8.2.2 no later than twenty-five (25)
Business Days following the end of the month of occurrence of the relevant
milestone. Bayer shall remit payment for the applicable milestone due pursuant
to Section 8.4.2.

Page 22

--------------------------------------------------------------------------------

8.2.4
Limitation on Milestones.  For the avoidance of doubt:

(i)
No Milestone Payment shall be made more than once, irrespective of the number of
Licensed Products that have achieved the milestone, or the number of countries
in which such milestone has been achieved;

(ii)
No additional Milestone Payment shall be due in respect of any indications,
formulations, dosage amount, dosage form, any Combination Licensed Product or
otherwise; and

(iii)
Bayer shall not be responsible for any milestone payments payable by Licensor to
its licensors for any licenses to which Bayer has a sublicense under this
Agreement.

8.3
Royalties.

8.3.1
Royalty Rates for Licensed Products.

Bayer shall pay to Licensor, on a country-by-country and Licensed
Product-by-Licensed Product basis, royalties on Net Sales of each Licensed
Product made during the Royalty Term in the following amount:
Portion of Net Sales During
Calendar Year
Royalty Rate
(% of Net Sales)
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]

 
For the avoidance of doubt, the cumulative Net Sales value shall be reset on an
annual basis. In addition, a Licensed Product shall be different from another
Licensed Product only if it contains a different Antibody.
For the avoidance of doubt, no royalties shall be due or payable on samples of
Licensed Product or clinical trial materials or other transfers or dispositions
of the Licensed Product, without compensation, for charitable, pre-clinical,
clinical, testing or qualification or regulatory purposes.  In addition, no
royalties shall be due or payable for Net Sales in a country where there has
never been an issued and enforceable Licensed Patent Right covering the
Exploitation of the respective Licensed Product.
Page 23

--------------------------------------------------------------------------------

8.3.2
Blended Royalty Rate.  The Parties acknowledge and agree that the Licensed
Technology licensed pursuant to this Agreement justify royalties of differing
amounts with respect to sales of the Licensed Product, which royalties could be
applied separately to the Licensed Product involving the exercise of such
Licensed Patent Rights and/or the incorporation of such Licensor Know How, and
that if such royalties were calculated separately, royalties relating to the
Licensed Patent Rights and Licensed Know How would last for different terms.
Notwithstanding the foregoing, the Parties have determined for reasons of
convenience, that the blended royalty rates set forth above will apply during
the Royalty Term.

8.3.3
Reduction in Royalties.

(i)
Compulsory Licenses.  If during the Royalty Term, a court or a governmental
agency of competent jurisdiction requires Licensor or a Bayer Party to grant a
compulsory license to a Third Party permitting such Third Party to make and/or
sell the Licensed Product in a particular country, then the royalty rate to be
paid by Bayer on the Net Sales of such Licensed Product in such country shall
automatically be reduced to the lesser of (x) the applicable royalty rate set
out in Section 8.3.1, and (y) such rate as would be reasonable based on the
applicable facts and circumstances, during the period for which such compulsory
license is in effect and being exercised.

(ii)
Biosimilars.  If during the Royalty Term, a Third Party that is not a Bayer
Party receives marketing authorization for and legally commences commercial sale
of a Biosimilar in a country in the Territory, and such Biosimilar [***] (as
evidenced by data from IMS Health or other data service reasonably acceptable to
both parties), then Bayer shall have the right to reduce any royalties payable
in such country pursuant to Section 8.3.1 for such Licensed Product for such
Quarter [***] beginning on the date of first sale of the Biosimilar.

(iii)
Third Party Technology.  If during the term of this Agreement any use of an
Antibody or exercise of any rights by or on behalf of any Bayer Party under any
license granted under this Agreement triggers obligations of Licensor to pay
royalties on net sales vis-à-vis an Upstream Licensor, or any of their
respective successors or assigns, on account of the licenses previously granted
by an Upstream Licensor, Bayer will reimburse Licensor for such payments and may
offset such reimbursements against the royalty payments that are due pursuant to
Section 8.3.1. The foregoing obligations include the obligations under Section
6.3 of the Abgenix Agreement, Sections 5.2(a) and 5.5 of the Cytogen Agreement
and Section 3.1.3 and 4.1 of the Selexis Agreement. For the avoidance of doubt,
for the purposes of determining the amount of any such royalty owed, the
definition of "Net Sales", the royalty rates, royalty deductions and royalty
terms in each Existing Agreement shall be used for purposes of determining the
applicable royalties owed with respect to such Existing Agreement.

Page 24

--------------------------------------------------------------------------------

(iv)
Total Royalty Reduction.  Notwithstanding anything contained herein to the
contrary, in no event shall the royalty reductions allowed pursuant to
subsections (i) to (iii) above reduce the total royalties payable to Licensor
with respect to any Licensed Product in any country by more than [***] in any
one Quarter.

8.3.4
Quarterly Royalty Reporting and Payment.  Within forty-five (45) days of the end
of each Quarter after the First Commercial Sale of a Licensed Product in a
country, Bayer shall provide an estimate of the total royalties payable under
this Agreement, including royalties to the Upstream Licensors, based on the
definition of Net Sales and the royalty deductions as provided for in Sections
1.65, 8.3.3(i) and 8.3.3(ii). Within sixty (60) days of the end of each Quarter,
Bayer shall deliver a final statement, signed by an authorized officer or agent
of Bayer, which shall show on a country-by-country basis for the previous
Quarter Net Sales of the Licensed Product by any Bayer Party and all royalties
due to Licensor based on such Net Sales. Each such report shall show in
reasonably specific detail, on a Licensed Product by Licensed Product and
country-by-country basis, (a) the gross sales or gross invoiced amounts, as
applicable of all Licensed Products sold by Bayer, its Affiliates and
sublicensees during such calendar quarter and the calculation of Net Sales from
such gross sales; (b) the calculation of the royalties, if any, which shall have
accrued based upon such Net Sales; (c) the withholding taxes, if any, required
by law to be deducted with respect to such sales; and (d) the exchange rates, if
any, used in determining the amount of United States dollars; provided that the
foregoing shall be based, with regard to royalties to the Upstream Licensors, on
the respective definitions and provisions in the Existing Agreements. With
respect to sales of Licensed Products invoiced in a currency other than United
States dollars, all such amounts shall be expressed both in the currency in
which the sale is invoiced and in the United States dollar equivalent. Payments
shall only be made on the basis of the final royalty report and receipt of an
invoice from Licensor.

Page 25

--------------------------------------------------------------------------------

8.4
Payments.

8.4.1
Currency.  Bayer shall make the payments due to Licensor under this Agreement in
US Dollars. Net Sales made in currencies other than USD will be converted into
USD using the average exchange rate for the applicable Quarter as per Bayer's
internal accounting and reporting process consistently applied. In the event
that Bayer is precluded from transferring royalties due to Licensor hereunder at
any time because Bayer has failed after commercially reasonable due diligence to
obtain the approval of such transfer from the appropriate governmental agency
responsible for control of currency exchanges of a particular country in which
Bayer has sold Licensed Products, then Bayer shall comply with the provisions
described in Section 7.4 of the Cytogen Agreement.

8.4.2
Payment Rule.  All payments (other than the upfront payment described in Section
8.1) under this Agreement by Bayer will be made according to the following rule:
If correct invoices are received by Bayer at the below address no later than the
15th day of the current month, then payments shall be made no later than the
16th day of the month immediately following the month in which the invoice was
received. If invoices are received by Bayer at the below address after the 15th
day of the current month, then payments shall be made no later than the 2nd day
of the second month following the month in which the invoice was received.

8.4.3
Invoice Address.  Each invoice for payments shall be sent to:

Bayer AS
Rechnungseingangsstelle
D-51368 Leverkusen
Germany
 
mentioning such other information required and as may be amended and/or provided
by Bayer to Licensor from time to time.

Alternatively, following signature of a declaration of consent by Licensor
corresponding to the template attached as Exhibit 8.4.3 invoices may be sent
electronically in portable document form (pdf) via e-mail without electronic
signature ("pdf-invoicing"), thus replacing a corresponding paper form.
8.4.4
Payments Made by Wire Transfer.  All payments made by Bayer to Licensor under
this Agreement shall be made by wire transfer to the following bank account of
Licensor, or such other bank account of Licensor as notified by Licensor to
Bayer at least fifteen (15) Business Days prior to the due date of the next
payment:

  
Page 26

--------------------------------------------------------------------------------

[***]
 
8.4.5
Late Payments.  Any payments due under this Agreement shall be due on such date
as specified in this Agreement. All payments not made within ten (10) days after
the applicable due dates set out in this Agreement shall be subject to late
payment interest at the one (1) month USD LIBOR rate, currently published on
Reuters screen <LIBOR01>, fixed two (2) Business Days prior to the due date and
reset to the prevailing one (1) month USD LIBOR rate at monthly intervals
thereafter, plus a premium of one (1) percentage point (or the maximum
applicable legal rate of interest if lower). Interest shall be calculated based
on the actual number of days in the interest period divided by 360 and shall be
calculated from the due date (inclusive) until the date of payment (exclusive).

8.5
Consolidation of Existing Agreements.  Following enrolment of the first patient
in a Phase 3 Clinical Trial, Licensor shall initiate discussions with the
Upstream Licensors on the royalty reporting and payment provisions, including
but not limited to royalty reporting timelines, the definitions of Net Sales and
Valid Claims, payment terms and audit rights, with the aim to come to a
consolidated set of rules allowing Bayer to prepare firm royalty reports at
reasonable administrative efforts and to provide such reports to Licensor in
time to enable Licensor to fullfill its obligations towards its Upstream
Licensors. Licensor shall regularly consult with Bayer during these discussions
and shall use Commercially Reasonable Efforts (at Bayer's expense) to reach
agreement, prior to First Commercial Sale of a Licensed Product, on unified
provisions which reasonably take into account Bayer's interests; it being
understood and agreed that Licensor makes no guarantees regarding the
willingness of any Upstream Licensor to actually agree to any modifications to
the applicable Existing Agreement.

8.6
Taxes.

8.6.1
All agreed consideration is exclusive of Value Added Tax ("VAT"). If legally
applicable, VAT will be invoiced and has to be paid additionally after receipt
of a proper invoice, which meets all legal requirements according to the
applicable VAT Law and bookkeeping Law. For the avoidance of doubt, any VAT
shall not reduce the agreed consideration actually paid to Licensor by Bayer and
shall be borne solely by Bayer.

Page 27

--------------------------------------------------------------------------------

8.6.2
Any Party required to make a payment pursuant to this Agreement shall be
entitled to deduct and withhold from the amount payable any tax which such Party
is required to withhold under any provisions of tax Law or applicable double tax
treaty. Bayer shall use reasonable efforts to minimize any such taxes required
to be withheld. Whenever Bayer deducts such tax from any payments due to
Licensor, Bayer shall furnish Licensor with documentation showing the payment of
such tax to the government of such country.

If the withholding tax rate is reduced according to the regulations in the
double tax treaty between Norway and the United States, each Party shall
cooperate in all reasonable respects and execute such documents and take such
actions as may be required in order for such reduced withholding tax rate to be
applicable. In case Bayer must pay, but cannot deduct the withholding tax due to
fulfilment and completion of payment obligation by settlement or set-off,
Licensor will pay the withholding tax to Bayer separately.
If Bayer failed to deduct withholding tax but is still required by tax law to
pay withholding tax on account of Licensor to the tax authorities, Licensor
shall assist Bayer with regard to all procedures required in order to obtain
reimbursement by tax authorities or, in case tax authorities will not reimburse
withholding tax to Bayer, Licensor will immediately refund the tax amount.
Any withheld tax shall be treated as having been paid by Bayer to Licensor for
all purposes of this Agreement. Bayer shall timely forward to Licensor the tax
receipts certifying the payments of withholding tax on behalf of Licensor.  If
necessary, Bayer will reasonably support Licensor in the tax exemption
procedure.  Any assignment of this agreement by Bayer which causes a higher
withholding tax rate than is applicable without the assignment shall be borne by
Bayer unless Licensor has approved such assignment in writing.
SECTION 9
BOOKS, RECORDS, AUDIT
9.1
Records.  Bayer shall keep, and shall procure that all Bayer Parties keep, true
and accurate records and books of account containing all data necessary for the
calculation of the amounts payable by it to Licensor pursuant to this Agreement.
Those records and books of account shall be kept for two (2) years following the
end of the period to which they relate.

Page 28

--------------------------------------------------------------------------------

9.2
Audits.  To validate Bayer's compliance with its obligations under or in
connection with this Agreement, Licensor may, during the course of this
Agreement and for one (1) year after expiration or earlier termination of this
Agreement, appoint an independent certified public accountant, at Licensor's
expense (except as otherwise contemplated below), to carry out an audit of
Bayer's records from time to time on behalf of Licensor. The auditors selected
by Licensor shall be subject to acceptance by Bayer, such acceptance not to be
unreasonably withheld. Any such audit shall be conducted pursuant to the
following terms and conditions:

(i)
Any such audits shall be conducted during regular business hours at Bayer's
premises upon at least thirty (30) days' prior written notice by Licensor and
shall not interfere unreasonably with the Bayer's business activities;

(ii)
The auditor may inspect records for up to three (3) years after the end of the
period to which they pertain;

(iii)
Except in the case of a discrepancy or dispute, audits may not take place more
than once per calendar year and no period may be audited more than once;

(iv)
Prior to the audit taking place, the auditor shall undertake to Bayer that they
shall keep all information confidential and shall not disclose any information
to Licensor (except as set forth in clause (v) below) or any Third Party, and
shall only use the same for the purpose of calculations which they need to
perform hereunder;

(v)
Details of the auditor's findings (including, for the avoidance of doubt,
monetary values and supporting calculations) shall not be shared with Licensor
except in the form of a summary report. In any event, the results shall be
communicated to Bayer before being shared with Licensor. Bayer shall be given a
period of thirty (30) Business Days to review and respond to the auditor's
findings before the summary report may be provided to Licensor, such reports to
include Bayer's response to the findings;

(vi)
The auditor shall not be permitted to include any extrapolation calculations in
their calculation of amounts underpaid to Licensor;

(vii)
If an audit reveals that Bayer has underpaid royalties due, Licensor may invoice
Bayer for the underpaid amount plus any interest payable pursuant to Section
8.4.5; if the audit reveals that Bayer has overpaid royalties due, Licensor
shall credit Bayer for the overpaid amount plus any interest pursuant to Section
8.4.5; and

(viii)
If an audit reveals an underpayment in excess of five percent (5%) of the
royalties for the period subject to review by Licensor, then Bayer shall pay the
reasonable costs of Licensor (which may, to the extent the audit is required
under any Upstream License Agreement, include costs payable by Licensor to the
applicable Upstream Licensor) in conducting the audit (including the reasonable
costs of the auditors) within sixty (60) days of Licensor notifying Bayer that
the audit has been completed.

Page 29

--------------------------------------------------------------------------------

SECTION 10
INTELLECTUAL PROPERTY
10.1
Ownership of Inventions.  Inventions conceived, created, made and/or reduced to
practice by or on behalf of Bayer in the course of and as a result of the
conduct of activities expressly contemplated by this Agreement ("Inventions")
and any Other Results shall be owned by Bayer and Bayer may file, prosecute,
defend and enforce Patent Rights on such Inventions as it deems appropriate.

10.2
Grantback License.  Bayer hereby grants to Licensor a worldwide, perpetual and
irrevocable, non-royalty-bearing, non-exclusive license, with the right to
sublicense, under any Inventions and any Other Results under Control of Bayer to
the extent that they solely and specifically relate to the Antibody with the
exclusion, however, of any Inventions generated by Bayer after the transfer of
the Manufacturing process pursuant to Section 6.2.

10.3
Filing, Prosecution and Maintenance of Licensed Patent Rights.

10.3.1
Licensor (or the applicable Upstream Licensor) shall be responsible for the
filing, prosecution and maintenance of the Licensed Patent Rights, either by
itself or through an outside patent counsel of its choice and shall bear solely
all costs thereof. Licensor shall inform Bayer of any materially relevant
communication with patent offices relating to the filing, prosecution or
maintenance of the Licensed Patent Rights with respect to and/or impact on
Licensed Products in the Field. Furthermore, Licensor shall provide Bayer with
copies of any materially relevant documents or correspondence with patent
offices or any other documents which may be important for any related action to
be taken in a timely manner and no less than sixty (60) days prior to any
relevant deadline, provided such time is available. Bayer shall communicate its
comments on the same to Licensor on the earlier of: thirty (30) days from the
date the information was received by Bayer; and no less than fifteen (15) days
before the deadline, or intended deadline, for the action to be taken, provided
that such period is available, and Licensor shall consider in good faith the
comments provided by Bayer.

10.3.2
If Licensor chooses not to file, nationalize or further prosecute a Licensed
Patent Right with respect to and/or  impact on Licensed Products in the Field in
a certain country it shall inform Bayer thereof sixty (60) days in advance, and
Bayer shall have the right, but not the obligation, to file and prosecute, in
its sole name and at its cost, such Licensed Patent Rights with respect to
and/or impact on Licensed Products in the Field in the respective countries
where Licensor does not want to file or prosecute.

Page 30

--------------------------------------------------------------------------------

10.3.3
Upon ninety (90) days written notice to Bayer, Licensor may elect to discontinue
the prosecution of any Licensed Patent Right in its entirety and/or not to file
or conduct any further activities with respect to such Licensed Patent Right. In
the event Licensor declines to file or fails to further prosecute or maintain
any Licensed Patent Right with respect to and/or impact on Licensed Products in
the Field, Bayer shall have the right, but not the obligation, to file,
prosecute and maintain such Licensed Patent Right with respect to and/or impact
on Licensed Products in the Field in such countries as it deem appropriate at
its sole expense. Licensor agrees to cooperate in any manner reasonably
requested in connection with any such actions by Bayer at the expense of Bayer
and, if Bayer has elected to take over prosecution, Bayer shall promptly provide
Licensor with all correspondence and all other information concerning such
patent activities and provide periodic updates of all activities. Bayer shall
provide an opportunity for Licensor and, to the extent required by the Existing
Agreements, the Upstream Licensors to review any materials to be submitted or
filed by Bayer with any patent or governmental authority or in connection with
any such proceeding and to comment on such materials.

10.3.4
The rights and obligations of Bayer and Licensor set forth in this Section 10.3
above and Section 10.4 below are subject in all events to (a) the rights of
Abgenix set forth in Section 8.1 of the Abgenix Agreement, (b) the rights of
Cytogen set forth in Section 6.1 of the Cytogen Agreement and (c) the rights of
Selexis pursuant to Section 5 of the Selexis Agreement. To the extent of any
conflict between the terms of this Agreement and the terms of any Existing
Agreement, the terms of the Existing Agreement shall prevail.

10.4
Patent Enforcement.

10.4.1
Notice.  If any Licensed Patent Right with respect to and/or impact on Licensed
Products in the Field is or might be infringed by a Third Party, the Party first
having knowledge thereof shall promptly notify the other Party in writing. Such
notice shall set forth the facts of the infringement in reasonable detail.

10.4.2
Enforcement.

(i)
Bayer shall have the first right (but not the obligation), by counsel of its own
choice and at its sole expense, to institute, prosecute and control the
enforcement or defense of Licensed Patent Rights to abate any infringement
thereof which solely relates to and/or has an impact on Licensed Products in the
Field. Prior to undertaking any such action to enforce such Licensed Patent
Rights, Bayer shall notify Licensor in writing. Licensor shall have the right,
at its own expense, to be represented in any action by counsel of its own
choice. For the avoidance of doubt but subject to Section 10.4.2(v) below,
should Licensor participate in any such action brought by Bayer, Bayer shall
retain control of the proceeding and shall have final say on all decisions
related thereto.

Page 31

--------------------------------------------------------------------------------

(ii)
In the event that Bayer fails to institute an action or proceeding or otherwise
take appropriate action to abate such infringement within a period of ninety
(90) days after notice by Licensor to Bayer requesting action, Licensor and/or
the applicable Upstream Licensor shall have the right (but not the obligation)
to institute and/or prosecute and control such an action or proceeding in its
name with respect to such infringement at its sole expense and by counsel of
Licensor and/or the applicable Upstream Licensor choice, and Bayer shall have
the right (to the extent permitted by the applicable Existing Agreement) to be
represented in any such action by counsel of its own choice and at its own
expense.

(iii)
The Parties shall cooperate fully with each other in the planning and execution
of any such action to enforce such Licensed Patent Rights with respect to and/or
impact on Licensed Products in the Field (including the obligation to be named
or joined as a party in a lawsuit, as applicable), consulting as to litigation
strategies and other matters related to any such actions, and shall, among other
things, furnish information and evidence when so requested by the other,
including testifying by the requested party, its agent and employees, as may be
required by the party commencing and prosecuting such action.

(iv)
All monies recovered upon the final judgment or settlement of any such action to
enforce the Licensed Patent Rights with respect to and/or impact on Licensed
Products in the Field shall be applied in the following order of priority: (w)
first, the applicable Upstream Licensor(s) shall be entitled to retain amounts,
if any, due to them pursuant to the applicable Existing Agreement on account of
such action, (x) then, the Parties shall be reimbursed for all reasonable
out-of-pocket costs and expenses (including reasonable attorney's fees and
costs) incurred in connection with such suit or action; (y) then any remainder
amounts that are attributable to lost sales or lost profits with respect to
Licensed Products shall be treated as Net Sales for purposes of this Agreement,
and (z) thereafter, any remainder shall be shared equally between the Parties.

(v)
The Party that controls the prosecution of a given suit or action shall also
have the right to control settlement of such suit or action; provided that if
one Party controls, no settlement shall be entered into without the written
consent of the other Party (which consent shall not be unreasonably withheld) if
such settlement involves any remedy other than the payment of money damages or
would materially and adversely affect the interests of such other Party. Any
amounts received in settlement of any action shall be apportioned between the
Parties in the same manner as set forth in Section 10.4.2(iv) above.

Page 32

--------------------------------------------------------------------------------

10.4.3
Enforcement Outside Scope of License; Other Products.

(i)
For the avoidance of doubt, Licensor shall have the right (but not the
obligation), at its sole expense and sole discretion, to control the enforcement
or defense of the Licensed Patent Rights to abate any infringement thereof
outside the Field and/or otherwise with respect to and impact only on products
and services that are not Licensed Products.

(ii) Notwithstanding anything contained in this Agreement to the contrary, if
any to the extent any of Bayer's actions permitted by Sections 10.3 and/or 10.4
are reasonably likely to impact or otherwise effect a product or potential
product of Licensor and/or any of its licensees (an "Overlapping Patent
Activity"), then Bayer shall only engage in any such Overlapping Patent Activity
after consulting with, and reasonably cooperating in good faith with, Licensor
and Licensor's designees.

10.5
Product Marks.

10.5.1
Bayer shall be responsible for the selection, registration and maintenance of
all Product Marks including the trade name and logo to be used to Commercialize
the Licensed Product in the Field in the Territory. Bayer shall own and control
such Product Marks and pay all relevant costs thereto.

10.5.2
Only Bayer shall be authorized to initiate at its own discretion legal
proceedings against any infringement or threatened infringement of a Product
Mark.

10.5.3
Without prejudice to the generality of Section 10.5.1, Bayer shall be
responsible for the registration, hosting, maintenance and defense of the domain
names used in connection with the Development or Commercialization of the
Licensed Product. Bayer may at its sole discretion register in its own name or
in name of others, host on its own servers or on Third Party servers, maintain
and defend such domain names and use them for websites used in connection with
the Development, Commercialization or Manufacturing of a Licensed Product.

10.5.4
Licensor recognizes the exclusive ownership by Bayer of the Bayer Marks or any
Product Mark furnished by Bayer for use in connection with the Commercialization
of the Licensed Product in the Territory. Licensor shall not, neither during the
term of this Agreement nor at any time thereafter, register, use or challenge or
assist others to challenge the Product Marks nor shall Licensor attempt to
obtain any right in or to any name, logotype, trade dress or trademark
confusingly similar for the marketing, sale or distribution of any goods or
products, notwithstanding whether such goods or products have a different use or
are dissimilar to the Licensed Product.

Page 33

--------------------------------------------------------------------------------

                  SECTION 11                                        
CONFIDENTIALITY
11.1
Definition.

11.1.1
As used herein, "Confidential Information" means all confidential or proprietary
information disclosed by or on behalf of one Party or its Affiliates (the
"Disclosing Party") to the other Party or its Affiliates (the "Receiving Party")
pursuant to this Agreement. Confidential Information may be conveyed in written,
graphical, physical, electronic or oral form. For the avoidance of doubt,
Bayer's Confidential Information includes the royalty reports provided pursuant
to Section 8.3.4

11.1.2
Confidential Information shall not be deemed to be in, or have come into, the
public domain merely because any part of such Confidential Information is
embodied in general disclosures or because individual features, components or
combinations thereof are or become publicly known.

11.1.3
Confidential Information does not include information that the Receiving Party
can show by competent evidence:

(i)
at the time of disclosure, is in the public domain;

(ii)
after disclosure, becomes part of the public domain, except by breach of this
Agreement by the Receiving Party;

(iii)
the Receiving Party can establish was in its possession and at its free disposal
before the time of disclosure by the Disclosing Party;

(iv)
the Receiving Party legally obtains from a Third Party; provided that such
information was not obtained by said Third Party, directly or indirectly, from
the Disclosing Party under an obligation of confidentiality; and / or

(v)
is independently developed by or for the Receiving Party without reference to or
use of the Confidential Information provided by the Disclosing Party.

11.2
Obligation of Confidentiality and Non-Use.  Each Party agrees that:

(i)
it shall hold in confidence and take such steps as it normally takes to protect
its own confidential and proprietary information, but in any event no less than
reasonable steps, to preserve the confidentiality of the Confidential
Information disclosed to it by or on behalf of the Disclosing Party under this
Agreement;

(ii)
it shall not use the Confidential Information of the Disclosing Party, for any
purposes other than to perform the Receiving Party's obligations or exercise the
Receiving Party's rights under this Agreement; and

Page 34

--------------------------------------------------------------------------------

(iii)
it shall not disclose Confidential Information to any Third Party other than as
permitted by Section 11.3 or 11.4.

11.3
Permitted Disclosures.

11.3.1
Notwithstanding the obligations of confidentiality and non-use set forth in
Section 11.2, a Receiving Party may provide Confidential Information disclosed
to it:

(i)
to its officers, directors and employees, who have a need to know such
information and are bound by an obligation of confidentiality (contractual,
legal, fiduciary or otherwise) and non-use at least as restrictive as set forth
herein;

(ii)
to its Affiliates and their officers, directors and employees, who have a need
to know such information and are bound by an obligation of confidentiality
(contractual, legal, fiduciary or otherwise) and non-use at least as restrictive
as set forth herein;

(iii)
to any Sublicensees, prospective sublicensees, actual or potential distributors,
co-promoters or co-marketers who in each case are bound by a contractual
obligation of confidentiality and non-use at least as restrictive as set forth
herein;

(iv)
to any other Third Party who has a need to know such Confidential Information to
the extent reasonably necessary or appropriate to fulfill the Receiving Party's
obligations or exercise its rights under this Agreement, provided such Third
Party is bound by a contractual obligation of confidentiality and non-use at
least as restrictive as set forth herein;

(v)
to Regulatory Authorities or other governmental authorities in order to obtain,
maintain or defend Patent Rights or seek or obtain approval to conduct Clinical
Trials, gain Marketing Authorization or Pricing Approval with respect to a
Licensed Product or to otherwise Develop, Manufacture or Commercialize a
Licensed Product; or

(vi)
to any actual or prospective insurers who are bound by a contractual obligation
of confidentiality and non-use at least as restrictive as set forth herein, to
the extent reasonably necessary to enable such actual or prospective insurers to
determine their interest in insuring the Receiving Party.

11.3.2
Confidential Information disclosed pursuant to this section shall remain
Confidential Information for all other purposes of this Agreement.

Page 35

--------------------------------------------------------------------------------

11.4
Required Disclosures.

11.4.1
Notwithstanding the obligations of confidentiality and non-use set forth in
Section 11.2, a Receiving Party may provide Confidential Information disclosed
to it if such disclosure is required by (i) Law, (ii) Securities Exchange Rules,
or (iii) a validly issued subpoena, order of a court of competent jurisdiction
or other request for information from a Regulatory Authority or governmental
authority; provided that prior to any such disclosure, to the extent permitted
by Law, the Receiving Party required to make the disclosure shall promptly
notify the Disclosing Party of such requirement. Such Disclosing Party shall
have a reasonable opportunity to review and comment on the proposed disclosure
and/or seek a protective order or other appropriate remedy, and the Receiving
Party shall cooperate with any efforts by the Disclosing Party to obtain such a
protective order or other remedy. The Receiving Party required to make the
disclosure shall consider in good faith the comments provided by the Disclosing
Party and shall furnish only that portion of the Confidential Information that
the Receiving Party is required to make the disclosure is legally required to
furnish. Confidential Information disclosed pursuant to this section shall
remain Confidential Information for all other purposes of this Agreement.

11.4.2
The Parties shall consult with each other on the provisions of this Agreement to
be redacted in any filings made by a Party pursuant to Law or Securities
Exchange Rules and, such Party shall, to the fullest extent permitted by such
Laws and/or Securities Exchange Rules, seek confidential treatment for the terms
proposed to be redacted.

11.5
Duration.  The Receiving Party's obligation under this Agreement to preserve the
confidentiality of any and all of the Confidential Information disclosed to it
by the Disclosing Party shall continue during the term of this Agreement and for
a period of ten (10) years after any termination or expiration of this Agreement
(except that such obligations shall survive indefinitely thereafter with respect
to Confidential Information that is treated by the Disclosing Party as a trade
secret for so long as the Disclosing Party treats such Confidential Information
as a trade secret).

11.6
Prior Non-Disclosure Agreement.  As of the Effective Date, the terms of this
Section 11 shall supercede any prior non-disclosure, secrecy or confidentiality
agreement between the Parties (or their Affiliates) dealing with the subject of
this Agreement. Any confidential information disclosed under such prior
agreement(s) shall be deemed disclosed and shall be Confidential Information
under this Agreement.

Page 36

--------------------------------------------------------------------------------

SECTION 12
PUBLICATIONS, PUBLICITY, USE OF NAME
12.1
Permitted Disclosures.  Either Party may issue a Public Communication referring
to the transaction contemplated by this Agreement; provided that any such Public
Communication shall be subject to the prior written consent of the other Party. 
Any such Public Communication shall be sent in its entirety to such other Party
at least ten (10) Business Days in advance of the intended publication and the
Parties shall cooperate in good faith to address any comments within the
respective period. After such Public Communication has been consented to, such
Public Communication shall not be modified, altered, amended or adjusted in any
way without being mutually agreed to by the Parties.

12.2
Required Disclosures.

12.2.1
Subject to Section 12.2.2, either Party may issue a Public Communication
containing information referring to the other Party and/or the terms of this
Agreement which is required by Law or Securities Exchange Rules so long as, to
the extent permitted by law and reasonably practicable, the disclosing party
provides the other Party with a reasonable opportunity (but no less than the
lesser of ten (10) Business Days or the date by which such disclosure must be
made under Law or Securities Exchange Rules) to review and comment on such
Public Communication.

12.2.2
Notwithstanding Section 12.2.1, in the event Licensor intends to issue a Public
Communication containing information regarding the Licensed Product (including
the status or outcome of any Clinical Trial or the filing or status of any
Marketing Authorization or Pricing Approval) which is required by Law or
Securities Exchange Rules, in addition to complying with the provisions of
Section 12.2.1, an officer from Licensor must certify in writing to Bayer that:
(i) Licensor has been advised by its counsel that the disclosure of such
information referring to the Licensed Product in the Public Communication is
required by Law or Securities Exchange Rules, and (ii) the proposed Public
Communication is non-promotional in nature.

12.3
Scientific Publications.

12.3.1
By Bayer.  Bayer may submit for written, electronic or oral publication, publish
or otherwise issue or display a Scientific Publication referring to the Antibody
or Licensed Product; provided that Bayer gives Licensor a reasonable opportunity
(but no less than forty-five (45) days) to review and comment on such Scientific
Publication in advance of submission for publication, issuance or display.  At
the request of Licensor, Bayer shall remove any Confidential Information of
Licensor from such Scientific Publication prior to submission for publication,
issuance or display.

Page 37

--------------------------------------------------------------------------------

12.3.2
By Licensor.  Licensor may submit for written, electronic or oral publication,
publish or otherwise issue or display a Scientific Publication referring to the
Antibody provided that any such Scientific Publication shall be subject to
Bayer's prior written consent, unless such Scientific Publication does not have
any impact on Licensed Products. Any such Scientific Publication shall be sent
in its entirety to Bayer at least forty-five (45) days in advance of submission
for publication, issuance or display and the Parties shall cooperate in good
faith to address any comments within the respective period. After such
Scientific Publication has been consented to by Bayer, such Scientific
Publication shall not be modified, altered, amended or adjusted in any way
without being mutually agreed to by the Parties.

12.4
Acknowledgements.  Any Public Communication or Scientific Publication issued by
(i) Licensor referring to the Licensed Product shall make mention of Bayer's
role in the Development and Commercialization of the Licensed Product and (ii)
by Bayer referring to the Licensed Product shall make mention of Bayer's
contractual relationship with Licensor.

12.5
Use of Licensed Product's Trade Name.  Without Bayer's prior written consent,
which consent may be withheld in Bayer's sole discretion, Licensor agrees not to
use the Licensed Product's expected trade name in any Public Communication in
any country of the Territory prior to the Licensed Product's obtainment of
Marketing Approval in such country to the extent that such use is prohibited by
applicable law.

12.6
Media Inquiries.

12.6.1
Each Party may make public statements regarding the terms of this Agreement in
response to questions by the media, analysts, investors or those attending
industry conferences or financial analyst calls so long as any such public
statement is consistent with prior Public Communications or public statements
consented to by the other Party pursuant to Section 12.1, and does not reveal
any non-public information about the terms of this Agreement or the other Party.

12.6.2
All inquiries from members of the media related to the Development or
Commercialization of the Licensed Product shall be directed to Bayer for
handling.

12.7
Use of Name.  Except as specifically permitted by this Agreement, neither Party
shall use the name of the other Party in relation to this transaction in any
Public Communication referring to the Licensed Product or other public document
without the written consent of such other Party, which consent shall not be
unreasonably withheld or delayed; provided that either Party may use the name of
the other Party in any document filed with any Regulatory Authority or
governmental authority to comply with legal or regulatory requirements.

Page 38

--------------------------------------------------------------------------------

SECTION 13
REPRESENTATIONS, WARRANTIES
13.1
Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party that as of the Effective Date:

(i)
It is duly organized and validly existing under the laws of its jurisdiction of
incorporation or formation;

(ii)
It has full corporate right, power and authority to enter into this Agreement
and to perform its respective obligations under this Agreement;

(iii)
It is duly authorized to execute and deliver this Agreement, and the person or
persons executing this Agreement on its behalf have been duly authorized to do
so by all requisite corporate action; and

(iv)
This Agreement is legally binding upon it, enforceable in accordance with its
terms.

13.2
Representations and Warranties by Licensor.  Licensor hereby represents and
warrants to Bayer that as of the Effective Date:

13.2.1
General.

(i)
The execution and delivery of this Agreement by Licensor, the performance of
Licensor's obligations hereunder and the licenses and sublicenses granted by
Licensor pursuant to this Agreement (A) do not conflict with or violate any
requirement of any Laws existing as of the Effective Date and (B) do not
conflict with, violate, breach or constitute a default under any contractual
obligations of Licensor or any of its Affiliates existing as of the Effective
Date;

(ii)
Licensor has provided Bayer with all material information relating to the
Antibody to the extent relevant for the use under this Agreement (but excluding
any information relating to Licensor's PSMA ADC product) in Licensor's
possession or control including all information regarding ongoing Clinical
Trials, efficacy, side effects, injury, toxicity or sensitivity, reaction and
incidents or severity thereof;

(iii)
The documents delivered or made available by Licensor to Bayer in connection
with the transaction contemplated by this Agreement taken as a whole, do not
contain any untrue statement of a material fact nor omit to state a material
fact necessary in order to make the statements contained herein not misleading;
and Licensor has not, up through and including the Effective Date, withheld from
Bayer any material information concerning the transaction contemplated by this
Agreement.

Page 39

--------------------------------------------------------------------------------

(iv)
That in the course of developing the Licensed Product, Licensor has not
conducted any Development activities (including any preclinical studies or
Clinical Studies) in material violation of
the Law;

(v)
Neither Licensor nor any employee of Licensor, or to Licensor's knowledge,
subcontractor or employee of a subcontractor which has performed services with
respect to the Licensed Product has been debarred by any Regulatory Authority
(including the FDA pursuant to its authority under Sections 306(a) and (b) of
FDC Act) or is the subject of any investigation or proceeding which may result
in debarment by any Regulatory Authority.

13.2.2
Existing Agreements.

(i)
Licensor has provided to Bayer a true and complete copy of each Existing
Agreement;

(ii)
The Existing Agreements constitute the only agreements Licensor or any Affiliate
has entered into with respect to the Licensed Technology as applicable to the
proposed use by Bayer pursuant to this Agreement;

(iii)
Each Existing Agreement is in full force and effect in accordance with its
terms; Licensor has provided Bayer with true and complete copies of each
Existing Agreement; and

(iv)
Each Existing Agreement is valid, binding and enforceable according to its
terms; Licensor is not in breach of any Existing Agreement; and Licensor has not
received any written notice of any continuing default, breach or violation under
any Existing Agreement;

(v)
[***] is derived from the activities under and in strict accordance with the
Abgenix Agreement and the Material Transfer Agreement referenced in Section 1.35
of the Abgenix Agreement.

13.2.3
Licensed Technology.

(i)
Exhibit 1.50 contains a correct and complete list of all Licensed Patent Rights
other than the Abgenix Patents. As of the Effective Date all Licensed Patent
Rights are maintained which means pending as a patent application or in full
force as an issued patent. To Licensor's knowledge, all of the Licensed Patent
Rights issued as of the Effective Date are valid;

Page 40

--------------------------------------------------------------------------------

(ii)
Licensor is the sole and exclusive owner of and/or Controls the right, title and
interest in and to the rights to the Licensed Technology, and is entitled to
grant the licenses specified herein. To Licensor's knowledge, such right, title
and interest are not subject to any encumbrance, lien, restriction or claim of
ownership by any Third Party;

(iii)
Licensor has not granted any right to any Third Party relating to the Licensed
Technology which would conflict with the rights granted to Bayer hereunder;

(iv)
To Licensor's knowledge, (A) there is no actual infringement or threatened
infringement of the Licensed Patent Rights, and (B) there are no judgments or
settlements against, a Third Party relating to an infringement of the Licensed
Patent Rights;

(v)
Licensor has not received written notice or other written communication from any
Third Party claiming that the practice of the Licensed Technology infringes the
patent rights or misappropriates other intellectual property rights of any Third
Party, nor has Licensor received written notice or other written communication
from any Third Party challenging Licensor's ownership of any of the Licensed
Technology or making any adverse claim of ownership thereof or claiming that the
Licensed Patent Rights are invalid or unenforceable;

(vi)
To Licensor's knowledge, (A) the Licensed Patent Rights are being equitably and
diligently procured from the respective patent offices in accordance with all
Laws, (B) the Licensed Patent Rights have been filed and prosecuted properly and
correctly and (C) all applicable fees have been paid on or before the due date
for payments;

(vii)
Licensor is not aware of any prior act or any fact which causes it to conclude
that any Licensed Patent Right is invalid or unenforceable;

(viii)
To Licensor's knowledge, neither the Exploitation of the Licensed Products nor
the use of any Licensed Technology infringes or conflicts with any Third Party
Patent Right;

(ix)
Licensor does not own or license any Patents Rights not included in the Licensed
Patent Rights which would be infringed by the Commercialization or Manufacture
of any Licensed Product or the practice of any methods or processes covered by
the Licensed Technology by Bayer or its Affiliates; and

(x)
Licensor has not entered into an agreement with any governmental authority
and/or accepted funding from any governmental authority with respect to the
Development of any Licensed Product.

Page 41

--------------------------------------------------------------------------------

13.3
Disclaimer of Warranties.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, AND EACH PARTY HEREBY DISCLAIMS
ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, COMMERCIALIZATION AND
MANUFACTURE OF THE LICENSED PRODUCTS, OR THE OBTAINMENT OF MARKETING
AUTHORIZATION OR PRICING APPROVAL IN ANY PARTICULAR COUNTRY, PURSUANT TO THIS
AGREEMENT WILL BE SUCCESSFUL.

SECTION 14
ADDITIONAL COVENANTS
14.1
Existing Third Party Obligations.

14.1.1
During the term of this Agreement, Licensor shall:

(i)
keep Bayer reasonably informed of any material development pertaining to an
Existing Agreement;

(ii)
except as otherwise set forth in Section 2.1.5 or 2.1.6, maintain each Existing
Agreement in full force and effect;

(iii)
perform its obligations thereunder;

(iv)
subject to Bayer's obligations set forth in this Agreement, pay to the Upstream
Licensor all license fee, maintenance fee, royalty, milestone, sublicensing
revenue or similar payment obligations due pursuant to any Existing Agreement;

(v)
not terminate any Existing Agreement without the prior written consent of Bayer
which consent shall not be unreasonably withheld or delayed; and

(vi)
not amend any Existing Agreement without the prior written consent of Bayer
which consent shall not be unreasonably withheld or delayed.

14.1.2
With respect to any breach or default under any Existing Agreement that if
uncured would enable the other party(ies) to such Existing Agreement to render
non-exclusive or terminate the licenses granted to Licensor thereunder (whether
or not Licensor is notified of the existence of such breach or default),
Licensor shall:

(i)
give prompt written notice thereof to Bayer;

(ii)
cure such breach or default within ten (10) Business Days of the date of the
notice described in (i) above (or such shorter period of time as may be required
pursuant to the applicable Existing Agreement); and

Page 42

--------------------------------------------------------------------------------

(iii)
provide Bayer with written confirmation thereof.

In the event that Licensor is unable to cure such breach or default within this
required time period, Licensor shall provide Bayer with immediate written notice
thereof and permit Bayer, in its sole discretion, to cure such breach or default
within the relevant cure period on behalf of Licensor, if possible. All
out-of-pocket sums expended by Bayer in the exercise of its rights under this
section, and concomitant interest (at the rate set forth in Section 8.4.5)
accruing shall be deducted by Bayer from any future sums due from Bayer to
Licensor pursuant to this Agreement.
14.2
Bayer Activities.  Subject in all events to Bayer's obligations set forth in
Section 5.1.2, nothing in this Agreement shall be interpreted as prohibiting a
Bayer Party from, independently or with a Third Party, directly or indirectly,
including through any ownership interest, funding or conducting any activity
that has as its goal or intent discovering, identifying or Exploiting a product
competing with a Licensed Product.

14.3
No Transfer of Rights.  During the term of this Agreement, Licensor shall not:

(i)
except in connection with a Change of Control of Licensor, transfer any of the
Licensed Technology to any Third Party; or

(ii)
grant any right to any Third Party relating to the Licensed Technology which
would conflict with the rights granted to Bayer hereunder.

SECTION 15
INDEMNIFICATION, LIABILITY, INSURANCE
15.1
Indemnification by Bayer.  Bayer shall defend, indemnify and hold harmless
Licensor, its Affiliates and their respective directors, officers, and employees
(the "Licensor Indemnified Parties") from and against all claims, demands,
liabilities, damages, penalties, fines, costs and expenses, including reasonable
attorneys' and expert fees and costs, and costs or amounts paid to settle
(collectively, "Losses"), arising from or occurring as a result of a Third
Party's claim (including any Third Party product liability or infringement
claim), action, suit, judgment or settlement to the extent such Losses are due
to or based upon, or arising as a result of:

(i)
the Development, Commercialization or Manufacture of the Licensed Product
(including any claim by a Third Party that any Licensed Product made, used or
sold by or on behalf of any Bayer Party infringes the patent rights of such
Third Party (except in so far as such claim gives rise to an indemnification
obligation of Licensor under Section 15.2(ii) hereof for breach of
representation or warranty) and including any Licensor indemnity obligation
described in any of the Existing Agreements); or

(ii)
negligence, intentional wrongful acts or omissions or violations of Law or
regulation by a Bayer Party or their respective directors, officers or employees
in connection with the Licensed Product; or

Page 43

--------------------------------------------------------------------------------

(iii)
breach by Bayer, its Affiliates or their respective directors, officers or
employees of the terms of, or the inaccuracy of, any representation or warranty
made by it in this Agreement,

except, in each case, to the extent that the respective Loss has been caused
through the negligence or willful misconduct of Licensor or its Affiliate.
15.2
Indemnification by Licensor.  Licensor shall defend, indemnify and hold harmless
each Bayer Party and their respective directors, officers, and employees (the
"Bayer Indemnified Parties") from and against all Losses arising from or
occurring as a result of a Third Party's claim (including any Third Party
product liability or infringement claim), action, suit, judgment or settlement
to the extent such Losses are due to or based upon:

(i)
the negligence, intentional wrongful acts or omissions or violations of Law or
regulation by or of Licensor, its Affiliates, or their respective directors,
officers or employees in connection with the Licensed Product; or

(ii)
the breach by Licensor, its Affiliates, or their respective directors, officers
or employees of the terms of, or the inaccuracy of any representation or
warranty made by it in this Agreement,

except, in each case, to the extent that the respective Loss has been caused
through the negligence or willful misconduct of a Bayer Party.
15.3
Claims for Indemnification.

15.3.1
A person entitled to indemnification under Section 15.1 or 15.2 (an "Indemnified
Party") shall give prompt written notification to the person from whom
indemnification is sought (the "Indemnifying Party") of the commencement of any
action, suit or proceeding relating to a Third Party claim for which
indemnification may be sought or, if earlier, upon the assertion of any such
claim by a Third Party.

15.3.2
Within thirty (30) days after receipt of such notification, the Indemnifying
Party may, upon written notice thereof to the Indemnified Party, assume control
of the defense of such action, suit, proceeding or claim with counsel of its
choice. If the Indemnifying Party does not assume control of such defense, the
Indemnified Party shall control such defense.

15.3.3
The Party not controlling such defense may participate therein at its own
expense.

15.3.4
The Party controlling such defense shall keep the other Party advised of the
status of such action, suit, proceeding or claim and the defense thereof and
shall consider in good faith reasonable recommendations made by the other Party
with respect thereto.

Page 44

--------------------------------------------------------------------------------

15.3.5
If the Indemnifying Party chooses to defend or prosecute any Third Party claim,
the Indemnified Party that is a Party to this Agreement shall, and shall cause
each of its Affiliates and each of their respective directors, officers,
employees and agents to reasonably cooperate in the defense or prosecution
thereof and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours by the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party claim,
and making the Indemnified Party, its Affiliates and its and their respective
directors, officers, employees and agents available on a mutually convenient
basis to provide additional information and explanation of any records or
information provided, and the Indemnifying Party shall reimburse the Indemnified
Party for all of its related reasonable
out-of-pocket expenses.

15.3.6
The Indemnified Party shall not agree to any settlement of such action, suit,
proceeding or claim without the prior written consent of the Indemnifying Party,
which shall not be unreasonably withheld. The Indemnifying Party shall not agree
to any settlement of such action, suit, proceeding or claim or consent to any
judgment in respect thereof that does not include a complete and unconditional
release of the Indemnified Party from all liability with respect thereto or that
imposes any liability or obligation on the Indemnified Party without the prior
written consent of the Indemnified Party.

15.4
Limitation of Liability.  IN NO EVENT SHALL EITHER PARTY OR THEIR AFFILIATES BE
LIABLE OR OBLIGATED TO THE OTHER PARTY OR ITS AFFILIATE IN ANY MANNER FOR ANY
SPECIAL, NON-COMPENSATORY, CONSEQUENTIAL, INDIRECT, INCIDENTAL, STATUTORY OR
PUNITIVE DAMAGES OF ANY KIND, INCLUDING LOST PROFITS AND LOST REVENUE,
REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT, NEGLIGENCE, STRICT
PRODUCT LIABILITY OR OTHERWISE, EVEN IF INFORMED OF OR AWARE OF THE POSSIBILITY
OF ANY SUCH DAMAGES IN ADVANCE, PROVIDED THAT THIS LIMITATION OF LIABILITY SHALL
NOT APPLY (I) TO THE EXTENT THAT IT WOULD BE INVALID BY LAW, (II) FOR A MATERIAL
BREACH OF SECTION 11 (CONFIDENTIALITY) AND/OR (III) TO THE EXTENT SUCH LIABILITY
CONSTITUTES A "LOSS" IN CONNECTION WITH SECTIONS 15.1, 15.2 AND 15.3
(INDEMNIFICATION).

15.5
Insurance.

15.5.1
Subject to subsection 15.5.2 below, each Party, at its own expense, shall use
commercially reasonable efforts to obtain and maintain product liability
insurance during the term of this Agreement for claims related to bodily injury
or death caused by the Licensed Product.

Page 45

--------------------------------------------------------------------------------

15.5.2
In lieu of the insurance coverage described in the preceding subsection, Bayer
shall have the right to undertake a program of self-insurance to cover its
obligations hereunder, with financial protection comparable to that arranged by
it for its own protection with regard to other products in its portfolio.

SECTION 16
COMPLIANCE WITH LAWS
16.1
Both Bayer and Licensor shall perform, and shall procure that their respective
Affiliates and Sublicensees perform, their obligations under this Agreement in
accordance with the Law (including, without limitation, any export laws). No
Party or any of its Affiliates shall, or shall be required to, undertake any
activity under or in connection with this Agreement which violates, or which it
believes, in
good faith, may violate, any Law.

16.2
Licensor shall promptly notify Bayer in the event that Licensor or any employee
of Licensor, or any subcontractor of Licensor or employee of a subcontractor
performing services with respect to Licensor's obligations pursuant to this
Agreement, is debarred by any Regulatory Authority (including the FDA pursuant
to its authority under Sections 306(a) and (b) of the FDC Act) or becomes the
subject of any investigation or proceeding which may result in debarment by any
Regulatory Authority.

SECTION 17
TERM AND TERMINATION
17.1
Term.  This Agreement shall commence on the Effective Date and shall end, on a
country-by-country basis upon the earlier of (i) expiration of the Royalty Term
applicable to such country and expiration of the applicable royalty terms under
all Existing Agreements in such country, or (ii) any termination of this
Agreement or parts thereof in accordance with Section 17.2 below.

17.2
Termination.

17.2.1
Termination by Bayer.  Bayer shall have the right to terminate this Agreement in
whole or on a Licensed Product-by-Licensed Product and country-by-country basis
at any time after the Effective Date on ninety (90) days' prior written notice
to Licensor.

17.2.2
Termination for Breach.  Either Party shall be entitled to terminate this
Agreement by written notice to the other with immediate effect if the other
Party materially breaches any of its material obligations under this Agreement
and, if such breach is curable within a ninety (90) day period, fails to cure
such breach within ninety (90) days following its receipt of written notice
thereof from the terminating Party.

Page 46

--------------------------------------------------------------------------------

17.2.3
Termination for Insolvency.  To the extent permitted by Law, either Party may
terminate this Agreement by written notice to the other with immediate effect if
the other Party becomes insolvent, is compelled to file bankruptcy or is
determined otherwise imminently subject to control by a bankruptcy trustee or
its equivalent pursuant to the Laws of the jurisdiction in which such Party is
doing business.

17.3
Effect of Termination or Expiration of Agreement.

17.3.1
In case of any termination or expiration of this Agreement, all rights and
obligations of the Parties shall cease immediately, unless otherwise indicated
in this Agreement.

17.3.2
Expiration or termination of this Agreement shall not relieve the Parties of any
obligation accrued prior to such expiration or termination, nor shall expiration
or any termination of this Agreement preclude either Party from pursuing all
rights and remedies it may have under this Agreement, at law or in equity, with
respect to breach of this Agreement nor prejudice any Party's right to obtain
performance of any obligation.

17.3.3
Upon termination or expiration of this Agreement, upon the request of the
Disclosing Party, the Receiving Party shall promptly return to the Disclosing
Party or destroy the Disclosing Party's Confidential Information, including all
copies thereof, except to the extent that retention of such Confidential
Information is reasonably necessary for the Receiving Party to Exploit any
continuing rights it may have and/or to fulfill its obligations contemplated
herein, including its obligations of non-disclosure and non-use hereunder. The
return and/or destruction of such Confidential Information as provided above
shall not relieve the Receiving Party of its obligations under this Agreement.
The provisions of this section shall not apply to copies of electronically
exchanged Confidential Information made as a matter of routine information
technology backup and to Confidential Information or copies thereof which must
be stored by the Receiving Party according to provisions of Law.

17.3.4 Without limiting any of the other provisions of this Agreement, upon  
termination of this Agreement for any reason Bayer shall destroy or return to
Licensor, at Licensor's option, any remaining Materials and Antibody (and will
destroy any derivatives thereof) at the effective date of the termination and
shall no longer have any right under this Agreement to use or access the
Materials and Antibody (including any sequence with respect thereto).

17.4
Additional Effects of Expiration.  Upon expiration of this Agreement in a
particular country pursuant to Section 17.1, Bayer shall have an exclusive fully
paid-up, perpetual, irrevocable, license (including the right to grant
sublicenses without the conditions set forth in Section 2.2) in the Field in
such country under the Licensed Technology to Exploit the Licensed Product(s).

Page 47

--------------------------------------------------------------------------------

17.5
Additional Effects of Termination by Bayer Pursuant to Section 17.2.1.  In the
event that this Agreement is terminated by Bayer pursuant to Section 17.2.1 (i)
not earlier than at the D3 Decision or (ii) because Bayer determines in good
faith that development of a Licensed Product is not scientifically or
technically feasible, then the license granted pursuant to Section 2.1.1 shall
survive the termination solely with regard to Licensor Know-How other than
Antibody Know How for a period of [***] following such termination; provided
that such license shall be solely for the internal research purposes of Bayer
(including, research with a Third Party collaborator with whom Bayer undertakes
joint research and which is under written obligations of confidentiality and
non-use that are at least as restrictive as the provisions set forth in this
Agreement). As used herein, "Antibody Know How" means any Know How directly and
specifically related to the Antibody (including, to the extent not yet publicly
disclosed, the Antibody sequence), but shall not include any Know How related to
a Conjugated Antibody, except to the extent such Know-How is directly and
specifically related to the Antibody. For the avoidance of doubt, the license
granted pursuant to Section 2.1.1 shall not and does not include any license or
other right of Bayer or any Third Party to, directly or indirectly, access,
exploit or otherwise use the Licensed Know How to develop, make, have made,
market or sell a product or service containing the Antibody.

17.6
Effect of Termination by Bayer Pursuant to Section 17.2.3 (Licensor's
Insolvency).

In the event that this Agreement is terminated by Bayer pursuant to
Section 17.2.3:
17.6.1
All licensed granted under this Agreement shall be deemed licenses of rights to
intellectual property for purposes of Section 365(n) of the U.S. Bankruptcy Code
as it may be amended from time to time (the "U.S. Bankruptcy Code"). The Parties
agree that Bayer may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code.

17.6.2
The Parties agree that Bayer, as licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code or any other Law outside the United States that provide
similar protection for intellectual property rights. Licensor (in any capacity,
including debtor-in-possession) and its successors and assigns (including any
trustee) grants to Bayer and its Affiliates a right to obtain possession of and
to benefit from a complete duplicate of (or complete access to, as appropriate)
any Licensed Technology and all embodiments of the Licensed Technology held by
Licensor or such successors and assigns, or otherwise available to them, which,
if not already in Bayer's possession, shall be promptly delivered to Bayer upon
Bayer's written request. Embodiments of Licensed Technology includes all
tangible, electronic or other embodiments of rights and licenses hereunder,
including all Licensed Products, all Regulatory Documentation and rights of
reference therein, and all Licensed Know How. Licensor (in any capacity,
including debtor-in-possession) and its successors and assigns (including any
trustee) shall not interfere with the exercise by Bayer or its Affiliates of
rights and licenses to Licensed Technology and embodiments of Licensed
Technology licensed hereunder in accordance with this Agreement and agrees to
assist Bayer and its Affiliates to obtain the Licensed Technology and
embodiments of Licensed Technology in the possession or control of Third Parties
as reasonably necessary or desirable for Bayer or its Affiliates to exercise
such rights and licenses in accordance with this Agreement. Whenever Licensor
(in any capacity, including debtor-in-possession) and its successors and assigns
(including any trustee) provides to Bayer, pursuant to this section, any of the
Licensed Technology and embodiments of Licensed Technology in accordance with
this Agreement, Bayer shall have the right to perform the obligations of
Licensor hereunder with respect to such Licensed Technology and embodiments of
Licensed Technology, but neither such provision nor such performance by Bayer
shall release Licensor (in any capacity, including debtor-in-possession) and its
successors and assigns (including any trustee) from liability resulting from any
rejection of the license or the failure to perform such obligations set forth in
this Agreement.

Page 48

--------------------------------------------------------------------------------

17.7
Survival.  The provisions of Sections 1, 8, 9, 10.1, 10.2, 11, 12, 15, 17, 19
and 20 shall survive any termination or expiration of this Agreement, subject to
any time limitations set forth therein.

SECTION 18
FORCE MAJEURE
18.1
Force Majeure.  Neither Party shall be responsible or liable to the other Party
for any failure to perform any of its obligations hereunder, if such failure
results from circumstances beyond the control of such Party, including
requisition by any governmental authority, the effect of any statute, ordinance
or governmental order or regulation, wars, strikes, lockouts, riots, epidemic,
disease, an act of God, civil commotion, fire, earthquake, storm, failure of
public utilities, common carriers or supplies, or any other circumstances,
whether or not similar to the above causes and whether or not foreseeable
("Force Majeure"). The Parties shall use their commercially reasonable efforts
to avoid or remove any such cause and shall resume performance under this
Agreement as soon as feasible whenever such cause is removed; provided that the
foregoing shall not be construed to require either Party to settle any dispute
with any Third Party, to commence, continue or settle any litigation, or to
incur any unusual or extraordinary expenses.

18.2
Prompt Notification.  The Party affected by the Force Majeure event shall upon
its occurrence promptly give written notice to the other Party specifying the
nature of the event and its anticipated duration.

Page 49

--------------------------------------------------------------------------------

SECTION 19
DISPUTE RESOLUTION
19.1
Dispute Resolution.  If a dispute arises out of or in relation to this
Agreement, or the breach, termination or invalidity thereof, each Party shall
notify the other Party of the dispute and the issue shall be referred to the
Chief Executive Officer of Licensor and Bayer's Head of Global Drug Discovery
who shall meet within thirty (30) days (in person, by means of telephone
conference, videoconference or other means of communications) and attempt in
good faith to resolve such issue (subject only to, in the case of Licensor,
approval of its board of directors or, in the case of Bayer, approval of the
applicable management board, if required). All such discussions shall be
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence. Notwithstanding the foregoing, if such
executives cannot resolve such matter within thirty (30) days of the date such
matter is first referred to them, then, either Party may pursue the remedies set
forth in Section 19.2.

19.2
Arbitration.  Any dispute which cannot be resolved pursuant to Section 19.1
above, shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by a panel of three arbitrators appointed in
accordance with said Rules, save that the third arbitrator, who will act as
president of the arbitral tribunal, shall not be appointed by the International
Court of Arbitration, but by the two arbitrators which have been appointed by
either of the Parties in accordance with Article 12 para 4 of said Rules. The
place of arbitration shall be New York, New York and the language to be used in
any such proceeding (and for all testimony, evidence and written documentation)
shall be English. The IBA Rules on the Taking of Evidence in International
Arbitration shall apply on any evidence to be taken up in the arbitration.

19.3
Disputes Related to Patent Rights.  Notwithstanding anything in this Agreement
to the contrary, any and all issues regarding the validity and enforceability of
any Patent Rights ("Patent Matters") shall be determined in a court or other
tribunal, as the case may be, of competent jurisdiction under the applicable
patent laws of such country, with a jury trial being however excluded.  If such
dispute involves both Patent Matters and other matters, the arbitrators will
have the right to stay the arbitration until determination of Patent Matters
material to the resolution of the dispute as to the other matters is resolved.

19.4
Injunctive Relief.  Nothing contained in this Agreement shall deny either Party
the right to seek injunctive relief, equitable relief, interim or provisional
relief including a temporary restraining order, specific performance,
preliminary or permanent injunction or other interim equitable relief from a
court of competent jurisdiction in the context of a breach or threatened breach
of any provision of this Agreement, bona fide emergency or prospective
irreparable harm, or as reasonable and necessary to protect its legitimate
interests. Such an action may be filed and maintained, notwithstanding any
ongoing discussions between the Parties or any ongoing arbitration proceeding
concerning a dispute if necessary to protect the interests of such Party or to
preserve the status quo pending the arbitration proceeding.

Page 50

--------------------------------------------------------------------------------

SECTION 20
GENERAL PROVISIONS
20.1
Interpretation.

20.1.1
The headings of sections, subsections and paragraphs hereof are inserted solely
for convenience and ease of reference only and shall not constitute any part of
this Agreement, or have any effect on its interpretation or construction.

20.1.2
All references in this Agreement to the singular shall include the plural where
applicable.

20.1.3
The use of any gender is applicable to all genders.

20.1.4
Unless otherwise specified, references in this Agreement to any section shall
include all subsections and paragraphs in such section, and references in this
Agreement to any subsection shall include all paragraphs in such subsection.

20.1.5
Any list or examples following the word "including" shall be interpreted without
prejudice to the generality of the preceding words.

20.1.6
All references to days or years in this Agreement shall mean calendar days or
years, as the case may be, unless otherwise specified.

20.1.7
This Agreement has been prepared in the English language and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the Parties regarding this Agreement shall be in the
English language.

20.2
Applicable Law.  This Agreement and any disputes, claims, or actions related
thereto shall be governed by and construed in accordance with the Laws of the
State of New York, excluding its conflict of laws provisions.

Page 51

--------------------------------------------------------------------------------

20.3
Notices.  Any notice required or permitted to be given under this Agreement by
one Party to the other shall be in writing and delivered via an internationally
recognized courier service with acknowledgement of receipt, and addressed to
such other Party at its address indicated below, or to such other address as the
addressee shall have last furnished in writing to the addressor, and shall be
effective upon receipt by the addressee.

If to
Bayer:                                                                                                             
Bayer AS
P.O. BOX 193
1325 LYSAKER
NORWAY
Attention: Managing Director


With a copy
to:                                                                                               
Bayer AS
P.O.BOX 193
1325 LYSAKER
NORWAY
Attention: LPC


And


Bayer Pharma AG
Legal Department
Müllerstrasse 178
13353 Berlin
Germany
 
If to
Licensor:                                                                                                  
PSMA Development Company LLC
777 Old Saw Mill River Road
Tarrytown, NY 10591
USA
Attention: President


With a copy
to:                                                                                                
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, NY 10591
USA
Attention: General Counsel
20.4
Assignment.

20.4.1
Except as otherwise expressly provided under this Agreement, neither Party may
assign or otherwise transfer this Agreement or any right or obligation hereunder
without the express prior written consent of the other Party; provided that:

(i)
in the event of a Change of Control of a Party, then such Party may effect such
an assignment or transfer to such acquiring Third Party without the consent of
the other Party, and

Page 52

--------------------------------------------------------------------------------

(ii)
Bayer shall be permitted to effect such an assignment or transfer to any of its
Affiliates, without the consent of the other Party but in the event of any such
assignment or transfer (a) Bayer shall provide prompt written notice to
Licensor, (b) such Affiliate shall agree in writing to be bound by the terms of
this Agreement and (c) Bayer shall remain fully responsible for the performance
of all of its obligations hereunder.

20.4.2
Any purported assignment or transfer in violation of this section shall be null
and void.

20.4.3
Subject to the foregoing provisions of this section, this Agreement shall be
binding upon, and shall inure to the benefit of, all permitted successors and
assigns.

20.5
Severability.  If any provision of this Agreement shall be found to be invalid
or otherwise unenforceable in whole or in part, the validity or enforceability
of the remainder of this Agreement shall not be affected. Furthermore, the
Parties agree that the invalid portion of an unenforceable provision or part
thereof shall be superseded by an adequate provision that, to the legally
permitted extent, comes closest to what the Parties would have desired at the
time of conclusion of this Agreement had they considered the issue concerned.

20.6
Affiliates.  Each Party may perform, at such Party's exclusive option, its
obligations hereunder personally or through one or more Affiliates. Neither
Party shall permit any of its Affiliates to commit any act (including any act of
omission) which such Party is prohibited hereunder from committing directly. The
Party so acting through its Affiliate(s) shall remain liable for the due
fulfillment of its obligations by, and for any breach, act or omission of, such
Affiliate(s).

20.7
Independent Contractors.  Nothing in this Agreement shall create, or be deemed
to create, a partnership, joint venture or the relationship of principal and
agent or employer and employee between the Parties. Neither Party shall enter
into or have authority to enter into any engagement or make any representation
or warranty on behalf of the other Party or otherwise bind or oblige the other
Party hereto. Each Party agrees to perform under this Agreement solely as
independent contractor.

20.8
Waiver.  Any term or condition of this Agreement may be waived only by a written
instrument executed by the Party waiving the benefit of a right hereunder. The
waiver by a Party of any right hereunder shall not be deemed a continuing waiver
of such right or of another right hereunder, whether of a similar nature or
otherwise.

20.9
Amendments.  This Agreement (including the attached exhibit(s)) shall not be
amended or otherwise modified without a written document signed by the duly
authorized representative(s) of each Party.

Page 53

--------------------------------------------------------------------------------

20.10
Entire Agreement.  This Agreement (including the attached exhibit(s)) and the
Material Transfer Agreement between the Parties dated April 30, 2015, as
amended, (the "MTA") contain the entire understanding of the Parties with
respect to the subject matter hereof and supersede any prior confidentiality
agreement between the Parties. This Agreement constitutes the license agreement
referred to in Section 5 (Option) of the MTA. All other express or implied
representations, agreements and understandings with respect to the subject
matter hereof, either oral or written, heretofore made are expressly superseded
by this Agreement.

20.11
Priorities.  In the event of any ambiguity, doubt or conflict emerging herein,
the terms and conditions of this Agreement shall take precedence over the terms
and conditions of any exhibit, unless the latter makes an explicit reference to
the provision of this Agreement that shall be amended.

20.12
Further Assurances.  Each Party agrees to execute, acknowledge and deliver such
further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

20.13
Counterparts; Electronic Delivery.  This Agreement may be executed in
counterparts, each and every one of which shall be deemed an original and all of
which together shall constitute one and the same instrument. Each Party may
execute this Agreement by facsimile transmission or in Adobe™ Portable Document
Format (PDF) sent by electronic mail. Facsimile or PDF signatures of authorized
signatories of the Parties shall be deemed to be original signatures, shall be
valid and binding upon the Parties, and, upon delivery, shall constitute due
execution of this Agreement, provided that such electronic signing and delivery
is confirmed in a written paper copy signed by and delivered to each Party
promptly following electronic signing and delivery.

[Remainder of this page intentionally left blank.]
Page 54

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.
Oslo 
 
Tarrytown, NY
 
 
 
 
 
Bayer AS  
 
PSMA Development Company LLC
                 
 
 
 
 
By: /s/ Thomas Ramdahl
 
By: /s/ Mark R. Baker  
 
 
 
 
Name: Thomas Ramdahl
 
Name: Mark R. Baker
 
 
 
 
 
Title: Managing Director         
 
Title: CEO
 
Bayer AS (Norway)
 
 
                  By: /s/ Alan S. Cuthbertson   By:                       Name:
Alan Cuthbertson    Name:               Title: Head of Thorium Conjugate
Research      Title:                    

      
Page 55